EXHIBIT 10.11
STARWOOD PROPERTY TRUST, INC.

(a Maryland corporation)
40,500,000 Shares of Common Stock
PURCHASE AGREEMENT
Dated: August 11, 2009

 

 



--------------------------------------------------------------------------------



 



STARWOOD PROPERTY TRUST, INC.
(a Maryland corporation)
40,500,000 Shares of Common Stock
(Par Value $0.01 Per Share)
PURCHASE AGREEMENT
August 11, 2009
Merrill Lynch, Pierce, Fenner & Smith
     Incorporated
4 World Financial Center
New York, New York 10080
Deutsche Bank Securities Inc.
60 Wall Street
New York, New York 10005
Citigroup Global Markets Inc.
388 Greenwich Street
New York, New York 10013
as Representatives of the several Underwriters
Ladies and Gentlemen:
Starwood Property Trust, Inc., a Maryland corporation (the “Company”) and SPT
Management, LLC, a Delaware limited liability company (the “Manager”) each
confirms its agreement with Merrill Lynch, Pierce, Fenner & Smith Incorporated
(“Merrill Lynch”), Deutsche Bank Securities Inc. (“Deutsche Bank”) and Citigroup
Global Markets Inc. (“Citigroup”) and each of the other Underwriters named in
Schedule A hereto (collectively, the “Underwriters,” which term shall also
include any underwriter substituted as hereinafter provided in Section 11
hereof), for whom Merrill Lynch, Deutsche Bank and Citigroup are acting as
representatives (in such capacity, the “Representatives”), with respect to the
issue and sale by the Company and the purchase by the Underwriters, acting
severally and not jointly, of the respective numbers of shares of common stock,
par value $0.01 per share, of the Company (“Common Stock”) set forth in said
Schedule A, representing 40,500,000 shares of Common Stock in the aggregate, and
with respect to the grant by the Company to the Underwriters, acting severally
and not jointly, of the option described in Section 2(b) hereof to purchase all
or any part of 6,075,000 additional shares of Common Stock to cover
overallotments, if any. The aforesaid 40,500,000 shares of Common Stock (the
“Initial Securities”) to be purchased by the Underwriters and all or any part of
the 6,075,000 shares of Common Stock subject to the option described in Section
2(b) hereof (the “Option Securities”) are hereinafter called, collectively, the
“Securities.”
The Company understands that the Underwriters propose to make a public offering
of the Securities as soon as the Representatives deem advisable after this
Agreement has been executed and delivered.
The Company and the Underwriters agree that up to 405,000 shares of the Initial
Securities to be purchased by the Underwriters (the “Reserved Securities”) shall
be reserved for sale by the Underwriters to certain eligible employees and
persons having business relationships with the Company (the “Invitees”), as part
of the distribution of the Securities by the Underwriters, subject to the terms
of this Agreement, the applicable rules, regulations and interpretations of the
Financial Industry Regulatory Authority (“FINRA”) and all other applicable laws,
rules and regulations. To the extent that such Reserved Securities are not
orally confirmed for purchase by Invitees by 9:00 a.m. Eastern Time on the first
business day after the date of this Agreement, such Reserved Securities may be
offered to the public as part of the public offering contemplated hereby.

 

 



--------------------------------------------------------------------------------



 



The Company has filed with the Securities and Exchange Commission (the
“Commission”) a registration statement on Form S-11 (No. 333-159754), including
the related preliminary prospectus or prospectuses, covering the registration of
the Securities under the Securities Act of 1933, as amended (the “1933 Act”).
Promptly after execution and delivery of this Agreement, the Company will
prepare and file a prospectus in accordance with the provisions of Rule 430A
(“Rule 430A”) of the rules and regulations of the Commission under the 1933 Act
(the “1933 Act Regulations”) and paragraph (b) of Rule 424 (“Rule 424(b)”) of
the 1933 Act Regulations. The information included in such prospectus that was
omitted from such registration statement at the time it became effective but
that is deemed to be part of such registration statement at the time it became
effective pursuant to paragraph (b) of Rule 430A is referred to as “Rule 430A
Information.” Each prospectus used before such registration statement became
effective, and any prospectus that omitted the Rule 430A Information, that was
used after such effectiveness and prior to the execution and delivery of this
Agreement, is herein called a “preliminary prospectus.” Such registration
statement, including the amendments thereto, the exhibits and any schedules
thereto, at the time it became effective, and including the Rule 430A
Information, is herein called the “Registration Statement.” Any registration
statement filed pursuant to Rule 462(b) of the 1933 Act Regulations is herein
referred to as the “Rule 462(b) Registration Statement,” and after such filing
the term “Registration Statement” shall include the Rule 462(b) Registration
Statement. The final prospectus in the form first furnished to the Underwriters
for use in connection with the offering of the Securities is herein called the
“Prospectus.” For purposes of this Agreement, all references to the Registration
Statement, any preliminary prospectus, the Prospectus or any amendment or
supplement to any of the foregoing shall be deemed to include the copy filed
with the Commission pursuant to its Interactive Data Electronic Applications
System (“IDEA”).
SECTION 1. Representations and Warranties.
(a) Representations and Warranties by the Company. The Company represents and
warrants to each Underwriter as of the date hereof, the Applicable Time referred
to in Section 1(a)(i) hereof, the Closing Time referred to in Section 2(c)
hereof, and each Date of Delivery (if any) referred to in Section 2(b) hereof,
and agrees with each Underwriter, as follows:
(i) Compliance with Registration Requirements. Each of the Registration
Statement and any Rule 462(b) Registration Statement and any post-effective
amendment thereto has become effective under the 1933 Act and no stop order
suspending the effectiveness of the Registration Statement, any Rule 462(b)
Registration Statement or any post-effective amendment thereto has been issued
under the 1933 Act and no proceedings for that purpose have been instituted or
are pending or, to the knowledge of the Company, are contemplated by the
Commission, and any request on the part of the Commission for additional
information has been complied with.
At the respective times the Registration Statement, any Rule 462(b) Registration
Statement and any post-effective amendments thereto became effective and at the
Closing Time (and, if any Option Securities are purchased, at the applicable
Date of Delivery), the Registration Statement, the Rule 462(b) Registration
Statement and any amendments and supplements thereto complied and will comply in
all material respects with the requirements of the 1933 Act and the 1933 Act
Regulations and did not and will not contain an untrue statement of a material
fact or omit to state a material fact required to be stated therein or necessary
to make the statements therein not misleading. Neither the Prospectus nor any
amendments or supplements thereto (including any prospectus wrapper), at the
time the Prospectus or any such amendment or supplement was issued or at the
Closing Time (or, if any Option Securities are purchased, at the applicable Date
of Delivery), included or will include an untrue statement of a material fact or
omitted or will omit to state a material fact necessary in order to make the
statements therein, in the light of the circumstances under which they were
made, not misleading.

 

2



--------------------------------------------------------------------------------



 



As of the Applicable Time (as defined below), neither (x) the Issuer General Use
Free Writing Prospectus(es) (as defined below) issued at or prior to the
Applicable Time and the Statutory Prospectus (as defined below) as of the
Applicable Time and the information included on Schedule B hereto all considered
together (collectively, the “General Disclosure Package”), nor (y) any
individual Issuer Limited Use Free Writing Prospectus, when considered together
with the General Disclosure Package, included any untrue statement of a material
fact or omitted to state any material fact necessary in order to make the
statements therein, in the light of the circumstances under which they were
made, not misleading.
As used in this subsection and elsewhere in this Agreement:
“Applicable Time” means 7:00 A.M. (Eastern time) on August 12, 2009 or such
other time as agreed by the Company and the Representatives.
“Issuer Free Writing Prospectus” means any “issuer free writing prospectus,” as
defined in Rule 433 of the 1933 Act Regulations (“Rule 433”), relating to the
Securities that (i) is required to be filed with the Commission by the Company,
(ii) is a “road show that is a written communication” within the meaning of
Rule 433(d)(8)(i) whether or not required to be filed with the Commission or
(iii) is exempt from filing pursuant to Rule 433(d)(5)(i) because it contains a
description of the Securities or of the offering that does not reflect the final
terms, in each case in the form filed or required to be filed with the
Commission or, if not required to be filed in the form required to be retained
in the Company’s records pursuant to Rule 433(g).
“Issuer General Use Free Writing Prospectus” means any Issuer Free Writing
Prospectus that is intended for general distribution to prospective investors
(other than a Bona Fide Electronic Road Show (as defined below)), as evidenced
by its being specified in Schedule E hereto.
“Issuer Limited Use Free Writing Prospectus” means any Issuer Free Writing
Prospectus that is not an Issuer General Use Free Writing Prospectus.
“Statutory Prospectus” as of any time means the prospectus relating to the
Securities that is included in the Registration Statement immediately prior to
that time, including any document incorporated by reference therein.
The Company has made available a “bona fide electronic road show,” as defined in
Rule 433, in compliance with Rule 433(d)(8)(ii) (the “Bona Fide Electronic Road
Show”) such that no filing of any “road show” (as defined in Rule 433(h)) is
required in connection with the offering of the Securities.
Each Issuer Free Writing Prospectus, as of its issue date and at all subsequent
times through the completion of the public offer and sale of the Securities or
until any earlier date that the issuer notified or notifies the Representatives
as described in Section 3(e), did not, does not and will not include any
information that conflicted, conflicts or will conflict with the information
contained in the Registration Statement or the Prospectus, and any preliminary
or other prospectus deemed to be a part thereof that has not been superseded or
modified.
The representations and warranties in this subsection shall not apply to
statements in or omissions from the Registration Statement, the Prospectus or
any Issuer Free Writing Prospectus made in reliance upon and in conformity with
written information furnished to the Company by any Underwriter through the
Representatives expressly for use therein.

 

3



--------------------------------------------------------------------------------



 



Each preliminary prospectus delivered to the Underwriters for use in connection
with the sale of the Securities complied when so filed in all material respects
with the 1933 Act Regulations and each such preliminary prospectus and the
Prospectus delivered to the Underwriters for use in connection with this
offering was identical to the electronically transmitted copies thereof filed
with the Commission pursuant to IDEA, except to the extent permitted by
Regulation S-T.
At the time of filing the Registration Statement, any 462(b) Registration
Statement and any post-effective amendments thereto and at the date hereof, the
Company was not and is not an “ineligible issuer,” as defined in Rule 405 of the
1933 Act Regulations.
(ii) Independent Accountants. The accountants who certified the financial
statements and supporting schedules included in the Registration Statement are
independent public accountants as required by the 1933 Act and the 1933 Act
Regulations.
(iii) Financial Statements. The financial statements included in the
Registration Statement, the General Disclosure Package and the Prospectus,
together with the related schedules and notes, are accurate in all material
respects and present fairly the financial position of the Company and its
consolidated subsidiaries at the dates indicated; said financial statements have
been prepared in conformity with generally accepted accounting principles
(“GAAP”) applied on a consistent basis. The supporting schedules, if any,
present fairly in accordance with GAAP the information required to be stated
therein. The selected financial and statistical data included in the
Registration Statement, the General Disclosure Package and the Prospectus
present fairly the information shown therein and have been compiled on a basis
consistent with that of the financial statements included therein. No other
financial statements are required to be set forth in the Registration Statement,
the General Disclosure Package or the Prospectus under the 1933 Act and the 1933
Act Regulations.
(iv) No Material Adverse Change in Business. Since the respective dates as of
which information is given in the Registration Statement, the General Disclosure
Package or the Prospectus, except as otherwise stated in the Registration
Statement, the General Disclosure Package and the Prospectus, (A) there has been
no material adverse change in the condition, financial or otherwise, or in the
earnings, business affairs, business prospects, management, assets or properties
of the Company and its Subsidiaries considered as one enterprise, whether or not
arising in the ordinary course of business (a “Material Adverse Effect”),
(B) there have been no transactions entered into by the Company or any of its
subsidiaries, other than those in the ordinary course of business, which are
material with respect to the Company and its subsidiaries considered as one
enterprise, (C) there has been no obligation, direct or contingent (including
off-balance sheet obligations), which is material to the Company and or any of
its subsidiaries, incurred by the Company or any of its subsidiaries, except
obligations incurred in the ordinary course of business, and (D) there has been
no dividend or distribution of any kind declared, paid or made by the Company on
any class of its capital stock.
(v) Good Standing of the Company. The Company has been duly organized and is
validly existing under and by virtue of the laws of the State of Maryland and is
in good standing with the State Department of Assessments and Taxation of
Maryland and has corporate power and authority to own, lease and operate its
properties and to conduct its business as described in the Registration
Statement, the General Disclosure Package and the Prospectus and to enter into
and perform its obligations under this Agreement; and the Company is duly
qualified as a foreign corporation to transact business and is in good standing
in each other jurisdiction in which such qualification is required, whether by
reason of the ownership or leasing of property or the conduct of business,
except where the failure so to qualify or to be in good standing would not
result in a Material Adverse Effect. Complete and correct copies of the charter
and of the bylaws of the Company and all amendments thereto have been delivered
to the Representatives and, except as set forth in the exhibits to the
Registration Statement, no changes therein will be made subsequent to the date
hereof and prior to the Closing Time or, if applicable, each Date of Delivery.

 

4



--------------------------------------------------------------------------------



 



(vi) Good Standing of Subsidiaries. The only “subsidiaries” (as such term is
defined in Rule 1-02 of Regulation S-X) of the Company are SPT Real Estate Sub
I, LLC and SPT TALF Sub I, LLC (each, a “Subsidiary” and, collectively, the
“Subsidiaries”). Each Subsidiary has been duly organized and is validly existing
as a corporation, partnership or limited liability company in good standing
under the laws of the jurisdiction of its incorporation, formation or
organization, has such entity power and authority to own, lease and operate its
properties and to conduct its business as described in the Registration
Statement, the General Disclosure Package and the Prospectus and is duly
qualified as a foreign corporation, partnership or limited liability company to
transact business and is in good standing in each jurisdiction in which such
qualification is required, whether by reason of the ownership or leasing of
property or the conduct of business, except where the failure so to qualify or
to be in good standing would not result in a Material Adverse Effect; except as
otherwise disclosed in the Registration Statement, the General Disclosure
Package and the Prospectus all of the issued and outstanding capital stock or
other equity interests of each such Subsidiary has been duly authorized and
validly issued, is fully paid and non-assessable and is owned by the Company,
directly or through Subsidiaries, free and clear of any security interest,
mortgage, pledge, lien, encumbrance, claim or equity; none of the outstanding
shares of capital stock or other equity interest of any Subsidiary was issued in
violation of the preemptive or similar rights of any securityholder of such
Subsidiary. Except for the equity interests in the Subsidiaries, the Company
does not own, directly or indirectly, any shares of stock or any other equity or
long-term debt securities of any corporation or have any equity interest in any
firm, partnership, joint venture, association or other entity.
(vii) Capitalization. The authorized, issued and outstanding capital stock of
the Company is as set forth in the Registration Statement, the General
Disclosure Package and the Prospectus in the column entitled “Actual” under the
caption “Capitalization” (except for subsequent issuances, if any, pursuant to
this Agreement or pursuant to separate offerings, reservations, agreements or
employee benefit plans referred to in the Registration Statement, the General
Disclosure Package and the Prospectus). The shares of issued and outstanding
capital stock of the Company have been duly authorized and validly issued and
are fully paid and non-assessable; none of the outstanding shares of capital
stock of the Company was issued in violation of the preemptive or other similar
rights of any securityholder of the Company.
(viii) Authorization of Agreement. This Agreement has been duly authorized,
executed and delivered by the Company.
(ix) Authorization and Description of Securities. The Securities have been duly
authorized for issuance and sale to the Underwriters pursuant to this Agreement
and, when issued and delivered by the Company pursuant to this Agreement against
payment of the consideration set forth herein, will be validly issued and fully
paid and non-assessable, free and clear of any pledge, lien, encumbrance,
security interest or other claim, and will be registered pursuant to Section 12
of the Securities Exchange Act of 1934, as amended (the “1934 Act”); the Common
Stock conforms to all statements relating thereto contained in the Registration
Statement, the General Disclosure Package and the Prospectus and such
description conforms to the rights set forth in the instruments defining the
same; the certificates for the Securities, if any, are in due and proper form;
no holder of the Securities will be subject to personal liability by reason of
being such a holder; and the issuance of the Securities is not subject to any
statutory or contractual preemptive rights, resale rights, rights of first
refusal or other similar rights of any securityholder of the Company.

 

5



--------------------------------------------------------------------------------



 



(x) Absence of Defaults and Conflicts. Neither the Company nor any of its
Subsidiaries is in violation of its charter, partnership agreement, limited
liability company agreement, by-laws or other organizational documents or in
default in the performance or observance of any obligation, agreement, covenant
or condition contained in any contract, indenture, mortgage, deed of trust, loan
or credit agreement, note, lease or other agreement or instrument to which the
Company or any of its Subsidiaries is a party or by which it or any of them may
be bound, or to which any of the property or assets of the Company or any
Subsidiary is subject (collectively, “Agreements and Instruments”) except for
such defaults that would not result in a Material Adverse Effect; and the
execution, delivery and performance of this Agreement and the consummation of
the transactions contemplated herein and in the Registration Statement, the
General Disclosure Package and the Prospectus (including the issuance and sale
of the Securities and the use of the proceeds from the sale of the Securities as
described therein under the caption “Use of Proceeds”) and compliance by the
Company with its obligations hereunder have been duly authorized by all
necessary corporate action and do not and will not, whether with or without the
giving of notice or passage of time or both, conflict with or constitute a
breach of, or default or Repayment Event (as defined below) under, or result in
the creation or imposition of any lien, charge or encumbrance upon any property
or assets of the Company or any Subsidiary pursuant to, the Agreements and
Instruments (except for such conflicts, breaches, defaults or Repayment Events
or liens, charges or encumbrances that would not result in a Material Adverse
Effect), nor will such action result in any violation of the provisions of the
charter, partnership agreement, limited liability company agreement, by-laws or
other organizational documents of the Company or any Subsidiary or any
applicable law, statute, rule, regulation, judgment, order, writ or decree of
any government, government instrumentality or court, domestic or foreign, having
jurisdiction over the Company or any Subsidiary or any of their assets,
properties or operations. As used herein, a “Repayment Event” means any event or
condition which gives the holder of any note, debenture or other evidence of
indebtedness (or any person acting on such holder’s behalf) the right to require
the repurchase, redemption or repayment of all or a portion of such indebtedness
by the Company or any Subsidiary.
(xi) Absence of Proceedings. There is no action, suit, proceeding, inquiry or
investigation before or brought by any court or governmental agency or body,
domestic or foreign, now pending, or, to the knowledge of the Company,
threatened, against or affecting the Company or any Subsidiary, which is
required to be disclosed in the Registration Statement (other than as disclosed
therein), or which could reasonably be expected to result in a Material Adverse
Effect, or which might materially and adversely affect the properties or assets
thereof or the consummation of the transactions contemplated in this Agreement
or the performance by the Company of its obligations hereunder; the aggregate of
all pending legal or governmental proceedings to which the Company or any
Subsidiary is a party or of which any of their respective property or assets is
the subject which are not described in the Registration Statement, the General
Disclosure Package and the Prospectus, including ordinary routine litigation
incidental to the business, could not reasonably be expected to result in a
Material Adverse Effect.
(xii) Accuracy of Descriptions. The descriptions in the Registration Statement,
the General Disclosure Package and the Prospectus, if any, of affiliate
transactions, contracts required to be described therein and other legal
documents are true and correct in all material respects, and there are no
affiliate transactions, contracts or other documents of a character required to
be described in the Registration Statement, the General Disclosure Package and
the Prospectus, if any, or to be filed as exhibits to the Registration Statement
which are not described or filed as required. All agreements between the Company
and any other party expressly referenced in the Registration Statement, the
General Disclosure Package and the Prospectus are legal, valid and binding
obligations of the Company, enforceable against the Company in accordance with
their respective terms, except to the extent that enforceability may be limited
by bankruptcy, insolvency, reorganization, moratorium or similar laws affecting
creditors’ rights generally and by general equitable principles.

 

6



--------------------------------------------------------------------------------



 



(xiii) Possession of Intellectual Property. The Company and each of its
Subsidiaries owns or possesses, adequate patents, patent rights, licenses,
inventions, copyrights, software and design licenses, know-how (including trade
secrets and other unpatented and/or unpatentable proprietary or confidential
information, systems or procedures), trademarks, service marks, trade names or
other intellectual property (collectively, “Intellectual Property”) necessary to
conduct its business as described in the Registration Statement, the General
Disclosure Package and the Prospectus, and neither the Company nor any of its
Subsidiaries has received any notice or is otherwise aware of any infringement
of or conflict with asserted rights of others with respect to any Intellectual
Property or of any facts or circumstances which would render any Intellectual
Property invalid or inadequate to protect the interest of the Company or any of
its Subsidiaries therein, and which infringement or conflict (if the subject of
any unfavorable decision, ruling or finding) or invalidity or inadequacy, singly
or in the aggregate, would result in a Material Adverse Effect.
(xiv) Absence of Further Requirements. No filing with, or authorization,
approval, consent, license, order, registration, qualification or decree of, any
court or governmental authority or agency is necessary or required for the
performance by the Company of its obligations hereunder, in connection with the
offering, issuance or sale of the Securities hereunder or the consummation of
the transactions contemplated by this Agreement except (i) such as have been
already obtained or as may be required under the 1933 Act or the 1933 Act
Regulations or state securities laws and (ii) such as have been obtained under
the laws and regulations of jurisdictions outside the United States in which the
Reserved Securities are offered.
(xv) Absence of Manipulation. Neither the Company nor any affiliate of the
Company has taken, nor will the Company or any affiliate of the Company take,
directly or indirectly, any action which is designed to or which has constituted
or which would be expected to cause or result in stabilization or manipulation
of the price of any security of the Company to facilitate the sale or resale of
the Securities.
(xvi) Possession of Licenses and Permits. The Company and its Subsidiaries
possess such permits, licenses, approvals, consents and other authorizations
(collectively, “Governmental Licenses”) issued by the appropriate federal,
state, local or foreign regulatory agencies or bodies necessary to conduct their
business now operated by them, except where the failure so to possess would not,
singly or in the aggregate, result in a Material Adverse Effect; the Company and
its Subsidiaries are in compliance with the terms and conditions of all such
Governmental Licenses, except where the failure so to comply would not, singly
or in the aggregate, result in a Material Adverse Effect; all of the
Governmental Licenses are valid and in full force and effect, except when the
invalidity of such Governmental Licenses or the failure of such Governmental
Licenses to be in full force and effect would not, singly or in the aggregate,
result in a Material Adverse Effect; and neither the Company nor any of its
Subsidiaries has received any notice of proceedings relating to the revocation
or modification of any such Governmental Licenses which, singly or in the
aggregate, if the subject of an unfavorable decision, ruling or finding, would
result in a Material Adverse Effect.
(xvii) Title to Property. The Company and its Subsidiaries have good and
marketable title to all real property owned by the Company and its Subsidiaries
and good title to all other properties owned by them, in each case, free and
clear of all mortgages, pledges, liens, security interests, claims, restrictions
or encumbrances of any kind except such as (a) are described in the Registration
Statement, the General Disclosure Package and the Prospectus or (b) do not,
singly or in the aggregate, materially affect the value of such property and do
not interfere with the use

 

7



--------------------------------------------------------------------------------



 



made and proposed to be made of such property by the Company or any of its
Subsidiaries; and all of the leases and subleases to which the Company or any of
the Subsidiaries is a party and are material to the business of the Company and
its Subsidiaries, considered as one enterprise, and under which the Company or
any of its Subsidiaries holds properties described in the Registration
Statement, the General Disclosure Package and the Prospectus, are in full force
and effect, and neither the Company nor any Subsidiary has any notice of any
material claim of any sort that has been asserted by anyone adverse to the
rights of the Company or any Subsidiary under any of the leases or subleases
mentioned above, or affecting or questioning the rights of the Company or such
Subsidiary to the continued possession of the leased or subleased premises under
any such lease or sublease.
(xix) Investment Company Act. The Company is not and, solely after giving effect
to the offering and sale of the Securities and the application of the proceeds
thereof as described in the Registration Statement, the General Disclosure
Package and the Prospectus will not be subject to registration and regulation as
an “investment company” as such term is defined in the Investment Company Act of
1940, as amended (the “1940 Act”).
(xx) Environmental Laws. Except as described in the Registration Statement and
except as would not, singly or in the aggregate, result in a Material Adverse
Effect, (A) neither the Company nor any of its Subsidiaries is in violation of
any federal, state, local or foreign statute, law, rule, regulation, ordinance,
code, policy or rule of common law or any judicial or administrative
interpretation thereof, including any judicial or administrative order, consent,
decree or judgment, relating to pollution or protection of human health, the
environment (including, without limitation, ambient air, surface water,
groundwater, land surface or subsurface strata) or wildlife, including, without
limitation, laws and regulations relating to the release or threatened release
of chemicals, pollutants, contaminants, wastes, toxic substances, hazardous
substances, petroleum or petroleum products, asbestos-containing materials or
mold (collectively, “Hazardous Materials”) or to the manufacture, processing,
distribution, use, treatment, storage, disposal, transport or handling of
Hazardous Materials (collectively, “Environmental Laws”), (B) the Company and
its Subsidiaries have all permits, authorizations and approvals required under
any applicable Environmental Laws and are each in compliance with their
requirements, (C) there are no pending or threatened administrative, regulatory
or judicial actions, suits, demands, demand letters, claims, liens, notices of
noncompliance or violation, investigation or proceedings relating to any
Environmental Law against the Company or any of its Subsidiaries and (D) there
are no events or circumstances that would reasonably be expected to form the
basis of an order for clean-up or remediation, or an action, suit or proceeding
by any private party or governmental body or agency, against or affecting the
Company or any of its Subsidiaries relating to Hazardous Materials or any
Environmental Laws.
(xxi) Registration Rights. There are no persons with registration rights or
other similar rights to have any securities registered pursuant to the
Registration Statement or otherwise registered by the Company under the 1933 Act
other than as described in the Registration Statement, the General Disclosure
Package and the Prospectus.
(xxii) Accounting Controls and Disclosure Controls. The Company maintains a
system of internal accounting controls sufficient to provide reasonable
assurances that (A) transactions are executed in accordance with management’s
general or specific authorization; (B) transactions are recorded as necessary to
permit preparation of financial statements in conformity with GAAP and to
maintain accountability for assets; (C) access to assets is permitted only in
accordance with management’s general or specific authorization; and (D) the
recorded accountability for assets is compared with the existing assets at
reasonable intervals and appropriate action is taken with respect to any
differences. Except as described in the Registration Statement, the General
Disclosure Package and the Prospectus, since the date of the Company’s
formation, there has been (1) no material weakness in the Company’s internal
control over financial reporting (whether or not remediated) and (2) there has
been no change in the Company’s internal control over financial reporting that
has materially affected, or is reasonably likely to materially affect, the
Company’s internal control over financial reporting.

 

8



--------------------------------------------------------------------------------



 



(xxiii) Compliance with the Sarbanes-Oxley Act. The Company has taken all
necessary actions to ensure that, upon the effectiveness of the Registration
Statement, it will be in compliance in all material respects with all provisions
of the Sarbanes-Oxley Act of 2002 and all rules and regulations promulgated
thereunder and implementing the provisions thereof (the “Sarbanes-Oxley Act”)
which the Company is required to comply with as of the effectiveness of the
Registration Statement.
(xxiv) Payment of Taxes. All United States federal income tax consolidated
returns of the Company required by law to be filed have been timely filed, if
any such returns were required to be filed, and all taxes shown by such returns
or otherwise assessed, which are due and payable, have been paid, except
assessments against which appeals have been or will be promptly taken and as to
which adequate reserves have been provided. The Company has timely filed all
other consolidated tax returns that are required to have been filed by them
pursuant to applicable foreign, state, local or other law except insofar as the
failure to file such returns would not result in a Material Adverse Effect, and
has paid all taxes due pursuant to such returns or pursuant to any assessment
received by the Company or its Subsidiaries, except for such taxes, if any, as
are being contested in good faith and as to which adequate reserves have been
provided. The charges, accruals and reserves on the books of the Company in
respect of any income and corporation tax liability for any years not finally
determined are adequate to meet any assessments or re-assessments for additional
income tax for any years not finally determined, except to the extent of any
inadequacy that would not result in a Material Adverse Effect.
(xxv) Insurance. The Company carries or is entitled to the benefits of
insurance, with financially sound and reputable insurers, in such amounts and
covering the Company and its Subsidiaries against such risks as is generally
maintained by companies of established repute engaged in the same or similar
business, and all such insurance is in full force and effect. The Company has no
reason to believe that it will not be able (A) to renew its existing insurance
coverage as and when such policies expire or (B) to obtain comparable coverage
from similar institutions as may be necessary or appropriate to conduct its
business as now conducted and at a cost that would not result in a Material
Adverse Change.
(xxvi) Statistical and Market-Related Data. Any statistical and market-related
data included in the Registration Statement, the General Disclosure Package and
the Prospectus are based on or derived from sources that the Company believes to
be reliable and accurate.
(xxvii) Foreign Corrupt Practices Act. Neither the Company nor, to the knowledge
of the Company, any director or officer of the Company, any officer of the
Manager or any employee of Starwood Capital Group Global, L.P. (“Starwood L.P.)
or one of its subsidiaries (including without limitation, the Manager)
(collectively, “Starwood Capital”) acting on behalf of the Company or any of its
Subsidiaries is aware of or has taken any action, directly or indirectly, that
would result in a violation by any of such persons of the Foreign Corrupt
Practices Act of 1977, as amended, and the rules and regulations thereunder (the
“FCPA”), including, without limitation, making use of the mails or any means or
instrumentality of interstate commerce corruptly in furtherance of an offer,
payment, promise to pay or authorization of the payment of any money, or other
property, gift, promise to give, or authorization of the giving of anything of
value to any “foreign official” (as such term is defined in the FCPA) or any
foreign political party or official thereof or any candidate for foreign
political office, in contravention of the FCPA and the Company and, to the
knowledge of the Company, Starwood Capital, acting on behalf of the Company or
any of its Subsidiaries, intend to conduct their business in compliance with the
FCPA and have instituted and maintain policies and procedures designed to
ensure, and which are reasonably expected to continue to ensure, continued
compliance therewith.

 

9



--------------------------------------------------------------------------------



 



(xxviii) Money Laundering Laws. The operations of the Company and its
Subsidiaries are and have been conducted at all times in compliance with
applicable financial recordkeeping and reporting requirements of the Currency
and Foreign Transactions Reporting Act of 1970, as amended, the money laundering
statutes of all jurisdictions, the rules and regulations thereunder and any
related or similar rules, regulations or guidelines, issued, administered or
enforced by any governmental agency (collectively, the “Money Laundering Laws”)
and no action, suit or proceeding by or before any court or governmental agency,
authority or body or any arbitrator involving the Company or any of its
Subsidiaries with respect to the Money Laundering Laws is pending or, to the
best knowledge of the Company, threatened.
(xxix) OFAC. Neither the Company nor, to the knowledge of the Company, any
director or officer of the Company, any officer of the Manager, or any employee
of Starwood Capital, acting on behalf of the Company or any of its Subsidiaries,
is currently subject to any U.S. sanctions administered by the Office of Foreign
Assets Control of the U.S. Treasury Department (“OFAC”); and the Company will
not directly or indirectly use the proceeds of the offering, or lend, contribute
or otherwise make available such proceeds to any Subsidiary, joint venture
partner or other person or entity, for the purpose of financing the activities
of any person currently subject to any U.S. sanctions administered by OFAC.
(xxx) Real Estate Investment Trust Status. Upon the sale of the Securities, the
Company will be organized in conformity with the requirements for qualification
and taxation as a “real estate investment trust” (a “REIT”) under Sections 856
through 860 of the Internal Revenue Code of 1986, as amended (the “Code”). The
Company intends to make an election to be taxed as a REIT under the Code
beginning with the year ending December 31, 2009. The proposed method of
operation of the Company as described in the Registration Statement, the General
Disclosure Package and the Prospectus will enable the Company to meet the
requirements for qualification and taxation as a REIT under the Code, and no
actions have been taken (or not taken which are required to be taken) which
would cause such qualification to be lost. The Company intends to operate in a
manner which would permit it to qualify as a REIT under the Code. The Company
has no intention of changing its proposed method of operations or engaging in
activities which would cause it to fail to qualify as a REIT.
(xxxi) Management Agreement. The management agreement (the “Management
Agreement”), to be entered into between the Company and the Manager, has been
duly authorized by the Company, and at the Closing Time will be duly executed
and delivered by the Company and will constitute a valid and binding agreement
of the Company enforceable against the Company in accordance with its terms,
except to the extent that enforceability may be limited by bankruptcy,
insolvency, reorganization, moratorium or similar laws affecting creditors’
rights generally and by general equitable principles.
(xxxii) Co-Investment and Allocation Agreement. The co-investment and allocation
agreement (the “Co-Investment Agreement”), to be entered into among the Company,
the Manager and Starwood L.P. has been duly authorized by the Company, and at
the Closing Time will be duly executed and delivered by the Company and will
constitute a valid and binding agreement of the Company enforceable against the
Company in accordance with its terms, except to the extent that enforceability
may be limited by bankruptcy, insolvency, reorganization, moratorium or similar
laws affecting creditors’ rights generally and by general equitable principles.
(xxxiii) Certain Relationships. No relationship, direct or indirect, exists
between or among the Company on the one hand, and the directors, officers,
stockholders or directors of the Company, on the other hand, which is required
by the rules of the FINRA to be described in the Registration Statement or the
Prospectus which is not so described.

 

10



--------------------------------------------------------------------------------



 



(xxxiv) Authorization of Common Stock in Concurrent Offering. The 1,000,000
shares of Common Stock to be sold to SPT Investment, LLC, a Delaware limited
liability company (“SPT Investment”), in a private offering concurrent with the
offering of the Securities as described in the Registration Statement, the
General Disclosure Package and the Prospectus (the “Concurrent Offering”),
pursuant to a private placement purchase agreement (the “Concurrent Offering
Private Placement Purchase Agreement”), dated as of the date of this Agreement,
between the Company and SPT Investment have been duly authorized for issuance
and sale, and when issued and delivered by the Company pursuant to the
Concurrent Offering Private Placement Purchase Agreement, will be validly issued
and fully paid and non-assessable, free and clear of any pledge, lien,
encumbrance, security interest or other claim.
(xxxv) Concurrent Offering Private Placement Purchase Agreement. The Concurrent
Offering Private Placement Purchase Agreement has been duly authorized, executed
and delivered by the Company and constitutes a valid and binding agreement of
the Company, enforceable against the Company in accordance with its terms,
except to the extent that enforceability may be limited by bankruptcy,
insolvency, reorganization, moratorium or similar laws affecting creditors’
rights generally and by general equitable principles.
(xxxvi) Registration Rights Agreement. The registration rights agreement
(“Registration Rights Agreement”) to be entered into among the Company, the
Manager and SPT Investment has been duly authorized by the Company and at the
Closing Time will be duly executed and delivered by the Company and will
constitute a valid and binding agreement of the Company, enforceable in
accordance with its terms, except to the extent that enforceability may be
limited by bankruptcy, insolvency, reorganization, moratorium or similar laws
affecting creditors’ rights generally and by general equitable principles.
(xxxvii) Reserved Securities Sales. The Company has not offered, or caused the
Representatives to offer, Reserved Securities to any person with the specific
intent to unlawfully influence (i) a customer or supplier of the Company or any
of its affiliates to alter the customer’s or supplier’s level or type of
business with any such entity or (ii) a trade journalist or publication to write
or publish favorable information about the Company or any of its affiliates, or
their respective businesses or products.
(b) Representations and Warranties by the Manager. The Manager represents and
warrants to each Underwriter as of the date hereof, the Applicable Time referred
to in Section 1(a)(i) hereof, the Closing Time referred to in Section 2(c)
hereof, and each Date of Delivery (if any) referred to in Section 2(b) hereof,
and agrees with each Underwriter, as follows:
(i) Certain Information. The information provided by Starwood Capital set forth
under the headings “Prospectus Summary — Our Manager and Starwood Capital
Group”, “Prospectus Summary — Our Manager’s Competitive Strengths”, “Prospectus
Summary — Management Agreement”, “Prospectus Summary — Investment Advisory
Agreement”, “Prospectus Summary — Conflicts of Interest and Related Policies”,
“Business — Our Manager’s Competitive Strengths”, “Business — Conflicts of
Interest and Related Policies”, “Our Manager and the Management Agreement” and
“Certain Relationships and Related Transactions” in the Registration Statement,
the General Disclosure Package and the Prospectus is true and correct in all
material respects. As of the date of this Agreement, the Manager has no plan or
intention to materially alter its capital investment policy or investment
allocation policy with respect to the Company as described in the Registration
Statement, the General Disclosure Package and the Prospectus.

 

11



--------------------------------------------------------------------------------



 



(ii) Good Standing of the Manager. The Manager is a limited liability company
duly organized and validly existing and in good standing under the laws of the
State of Delaware and has limited liability company power and authority to own,
lease and operate its properties and to conduct its business as described in the
Registration Statement, the General Disclosure Package and the Prospectus and to
enter into and perform its obligations under this Agreement, the Management
Agreement, the Co-Investment Agreement and the investment advisory agreement
(the “Investment Advisory Agreement”), to be entered into between the Manager
and Starwood Capital Group Management, LLC; and the Manager is duly qualified as
a foreign limited liability company to transact business and is in good standing
in each other jurisdiction in which such qualification is required, whether by
reason of the ownership or leasing of property or the conduct of business,
except where the failure so to qualify or to be in good standing would not
result in a Material Adverse Effect.
(iii) Authorization of Agreement. This Agreement has been duly authorized,
executed and delivered by the Manager.
(iv) Authorization of Other Agreements. Each of the Management Agreement, the
Co-Investment Agreement and the Investment Advisory Agreement has been duly
authorized by the Manager and at the Closing Time will be duly executed and
delivered by the Manager and will constitute a valid and binding agreement of
the Manager, enforceable against the Manager in accordance with its terms,
except to the extent that enforceability may be limited by bankruptcy,
insolvency, reorganization, moratorium or similar laws affecting creditors’
rights generally and by general equitable principles.
(v) Absence of Defaults and Conflicts. The Manager is not in violation of its
limited liability company agreement or other organizational documents or in
default in the performance or observance of any obligation, agreement, covenant
or condition contained in Agreements or Instruments to which it is bound or by
which it may be bound, or which any of its property or assets is subject, except
for such defaults that would not result in a Material Adverse Effect; and the
execution, delivery and performance of this Agreement, the Management Agreement,
the Co-Investment Agreement and/or the Investment Advisory Agreement, as the
case may be, and the consummation of the transactions contemplated herein and
therein and in the Registration Statement, the General Disclosure Package and
the Prospectus and compliance by the Manager with its obligations hereunder and
thereunder have been duly authorized by all necessary limited liability company
action and do not and will not, whether with or without the giving of notice or
passage of time or both, conflict with or constitute a breach of, or default or
Repayment Event under, or result in the creation or imposition of any lien,
charge or encumbrance upon any property or assets of the Manager pursuant to its
Agreements and Instruments (except for such conflicts, breaches, defaults or
Repayment Events or liens, charges or encumbrances that would not result in a
Material Adverse Effect), nor will such action result in any violation of the
provisions of the limited liability company agreement or other organizational
documents of the Manager or any applicable law, statute, rule, regulation,
judgment, order, writ or decree of any government, government instrumentality or
court, domestic or foreign, having jurisdiction over the Manager or any of its
respective assets, properties or operations.
(vi) Absence of Further Requirements. No filing with, or authorization,
approval, consent, license, order, registration, qualification or decree of, any
court or governmental authority or agency is necessary or required for the
performance by the Manager of its obligations hereunder, in connection with the
offering or the consummation of the transactions contemplated by this Agreement,
the Management Agreement, the Co-Investment Agreement and/or the Investment
Advisory Agreement, except (i) such as have been already obtained or as may be
required under the 1933 Act or the 1933 Act Regulations or state securities laws
or as are described in the Registration Statement, the General Disclosure
Package and the Prospectus and (ii) such as have been obtained under the laws
and regulations of jurisdictions outside the United States in which the Reserved
Securities are offered.

 

12



--------------------------------------------------------------------------------



 



(vii) Possession of Licenses and Permits. The Manager possesses such
Governmental Licenses issued by the appropriate federal, state, local or foreign
regulatory agencies or bodies necessary for the Manager to perform its duties
set forth in the Management Agreement, except where the failure so to possess
would not, singly or in the aggregate, result in a Material Adverse Effect; the
Manager is in compliance with the terms and conditions of all such Governmental
Licenses, except where the failure so to comply would not, singly or in the
aggregate, result in a Material Adverse Effect; all of such Governmental
Licenses are valid and in full force and effect, except when the invalidity of
such Governmental Licenses or the failure of such Governmental Licenses to be in
full force and effect would not, singly or in the aggregate, result in a
Material Adverse Effect; and the Manager has not received any notice of
proceedings relating to the revocation or modification of any such Governmental
Licenses which, singly or in the aggregate, if the subject of an unfavorable
decision, ruling or finding, would result in a Material Adverse Effect.
(viii) Absence of Proceedings. There is no action, suit, proceeding, inquiry or
investigation before or brought by any court or governmental agency or body,
domestic or foreign, now pending, or, to the knowledge of the Manager,
threatened, against or affecting the Manager which might result in a Material
Adverse Effect, or which might materially and adversely affect the properties or
assets thereof or the consummation of the transactions contemplated in this
Agreement, the Management Agreement, the Co-Investment Agreement and/or the
Investment Advisory Agreement or the performance by the Manager of its
obligations hereunder and/or thereunder; the aggregate of all pending legal or
governmental proceedings to which the Manager is a party or of which any of its
property or assets is the subject, including ordinary routine litigation
incidental to the business, could not result in a Material Adverse Effect.
(ix) Access to Resources. Pursuant to the Investment Advisory Agreement, the
Manager will have access to the personnel and other resources of Starwood
Capital necessary for the performance of the duties of the Manager set forth in
the Management Agreement and as disclosed in the Registration Statement, the
General Disclosure Package and the Prospectus and under this Agreement.
(x) Employment; Noncompetition; Nondisclosure. The Manager has not been notified
that any of its executive officers or key employees or a key or significant
number of Starwood Capital’s mortgage investment team plans to terminate his or
her employment with the Manager or Starwood Capital, as the case may be. None of
the Manager, Starwood Capital or any executive officer or key employee of the
Manager or Starwood Capital’s mortgage investment team is subject to any
noncompete, nondisclosure, confidentiality, employment, consulting or similar
agreement that would be violated by the present or proposed business activities
of the Company or the Manager as described in the Management Agreement, the
Registration Statement, the General Disclosure Package and the Prospectus.
(xi) Internal Controls. The Manager intends to operate a system of internal
controls sufficient to provide reasonable assurance that (A) transactions that
may be effectuated by it on behalf of the Company pursuant to its duties set
forth in the Management Agreement will be executed in accordance with
management’s general or specific authorization and (B) access to the Company’s
assets is permitted only in accordance with management’s general or specific
authorization.
(xii) Investment Advisers Act. The Manager is not prohibited by the Investment
Advisers Act of 1940, as amended, or the rules and regulations thereunder, from
performing the duties set forth in the Management Agreement and disclosed in the
Registration Statement, the General Disclosure Package and the Prospectus.

 

13



--------------------------------------------------------------------------------



 



(xiii) Reserved Securities Sales. The Company has not offered, or caused the
Representatives to offer, Reserved Securities to any person with the specific
intent to unlawfully influence (i) a customer or supplier of the Company or any
of its affiliates to alter the customer’s or supplier’s level or type of
business with any such entity or (ii) a trade journalist or publication to write
or publish favorable information about the Company or any of its affiliates, or
their respective businesses or products.
(c) Officer’s Certificates. Any certificate signed by any officer of the Company
or any of its Subsidiaries delivered to the Representatives or to counsel for
the Underwriters shall be deemed a representation and warranty by the Company to
each Underwriter as to the matters covered thereby. Any certificate signed by
any officer or other designee of the Manager delivered to the Representatives or
to counsel for the Underwriters shall be deemed a representation and warranty by
the Manager to each Underwriter as to the matters covered thereby.
SECTION 2. Sale and Delivery to Underwriters; Closing.
(a) Initial Securities. On the basis of the representations and warranties
herein contained and subject to the terms and conditions herein set forth, the
Company agrees to sell to each Underwriter, severally and not jointly, and each
Underwriter, severally and not jointly, agrees to purchase from the Company, at
the price per share set forth in Schedule C, the number of Initial Securities
set forth in Schedule A opposite the name of such Underwriter, plus any
additional number of Initial Securities which such Underwriter may become
obligated to purchase pursuant to the provisions of Section 11 hereof. In
addition, in connection with the sale of the Initial Securities, the Manager
agrees to pay Merrill Lynch for the account of the Underwriters, the amount per
Initial Security set forth on Schedule C for each Initial Security purchased buy
such Underwriter as set forth on Schedule C (the “Initial Securities Manager
Offering Payment”).
(b) Option Securities. In addition, on the basis of the representations and
warranties herein contained and subject to the terms and conditions herein set
forth, the Company hereby grants an option to the Underwriters, severally and
not jointly, to purchase up to an additional 6,075,000 shares of Common Stock at
the price per share set forth in Schedule C, less an amount per share equal to
any dividends or distributions declared by the Company and payable on the
Initial Securities but not payable on the Option Securities. The option hereby
granted will expire 30 days after the date hereof and may be exercised in whole
or in part from time to time only for the purpose of covering overallotments
which may be made in connection with the offering and distribution of the
Initial Securities upon notice by the Representatives to the Company setting
forth the number of Option Securities as to which the several Underwriters are
then exercising the option and the time and date of payment and delivery for
such Option Securities. Any such time and date of delivery (a “Date of
Delivery”) shall be determined by the Representatives, but shall not be later
than seven full business days after the exercise of said option, nor in any
event prior to the Closing Time, as hereinafter defined. If the option is
exercised as to all or any portion of the Option Securities, each of the
Underwriters, acting severally and not jointly, will purchase that proportion of
the total number of Option Securities then being purchased which the number of
Initial Securities set forth in Schedule A opposite the name of such Underwriter
bears to the total number of Initial Securities, subject in each case to such
adjustments as the Representatives in their discretion shall make to eliminate
any sales or purchases of fractional shares. In addition, in connection with the
sale of any Option Securities, the Manager agrees to pay to Merrill Lynch, for
the account of the Underwriters, the amount per Option Security set forth on
Schedule C for each Option Security purchased by such Underwriter (the “Option
Securities Manager Offering Payment,” and collectively with the Initial
Securities Manager Offering Payment, the “Manager Offering Payments”)

 

14



--------------------------------------------------------------------------------



 



(c) Payment. Payment of the purchase price for, and delivery of the Initial
Securities and payment of the Initial Securities Manager Offering Payment shall
be made at the offices of Sidley Austin llp, 787 Seventh Avenue, New York, New
York 10019, or at such other place as shall be agreed upon by the
Representatives and the Company, at 9:00 A.M. (Eastern time) on the third
(fourth, if the pricing occurs after 4:30 P.M. (Eastern time) on any given day)
business day after the date hereof (unless postponed in accordance with the
provisions of Section 11), or such other time not later than ten business days
after such date as shall be agreed upon by the Representatives and the Company
(such time and date of payment and delivery being herein called “Closing Time”).
In addition, in the event that any or all of the Option Securities are purchased
by the Underwriters, payment of the purchase price for, and delivery of
certificates for, such Option Securities and payment of the Option Securities
Manager Offering Payment shall be made at the above-mentioned offices, or at
such other place as shall be agreed upon by the Representatives and the Company,
on each Date of Delivery as specified in the notice from the Representatives to
the Company.
Payment shall be made to the Company by wire transfer of immediately available
funds to a bank account designated by the Company, against delivery to the
Representatives for the respective accounts of the Underwriters of the
Securities to be purchased by them and payment of the Manager Offering Payments
shall be made to Merrill Lynch, for the account of the Underwriters, by wire
transfer of immediately available funds to a bank account designated by Merrill
Lynch. It is understood that each Underwriter has authorized the
Representatives, for its account, to accept delivery of, receipt for, and make
payment of the purchase price for, the Initial Securities and the Option
Securities, if any, which it has agreed to purchase and has authorized Merrill
Lynch, for its account, to accept delivery of the Manager Offering Payments.
Merrill Lynch, Deutsche Bank and Citigroup, each individually and not as a
representative of the Underwriters, may (but shall not be obligated to) make
payment of the purchase price for the Initial Securities or the Option
Securities, if any, to be purchased by any Underwriter whose funds have not been
received by the Closing Time or the relevant Date of Delivery, as the case may
be, but such payment shall not relieve such Underwriter from its obligations
hereunder.
(d) Conditional Payment to the Underwriters. In addition to the amounts required
by Section 2(a) or 2(b), as the case may be, the Company agrees to pay to
Merrill Lynch, for the account of the Underwriters, an amount equal to the
product of the amount per share set forth in Schedule C multiplied by the number
of Securities set forth on Schedule C (the “Conditional Payment”), if during any
full four calendar quarter period during the 24 full calendar quarters after the
date of the Closing Time (the “Conditional Payment Period”), the Company’s Core
Earnings for such four-quarter period exceeds the product of (1) the weighted
average of the issue price per share of all of the Company’s public offerings
multiplied by the weighted average number of shares of Common Stock outstanding
(including any of the Company’s restricted stock units, restricted shares of
Common Stock and other shares of Common Stock underlying awards granted under
the Company’s equity incentive plans) in the four-quarter period and (2) 8.0%
(such product of (1) and (2), the “Performance Hurdle Rate”). Such Conditional
Payment shall not exceed, on a per share basis, 2% of the initial public
offering price per share of Common Stock set forth in Schedule C. The Manager,
on behalf of the Company, shall compute the Company’s Core Earnings for each
full four-quarter period during the Conditional Payment Period within 30 days
after the end of each calendar quarter and shall promptly deliver such
computations to the Underwriters (but in no event later than the date that is
35 days after the end of each calendar quarter). In the event that the
Performance Hurdle Rate has been met, the Conditional Payment shall be payable
by the Company to the Underwriters by wire transfer of immediately available
funds to a bank account designated by Merrill Lynch no later than the date which
is five (5) business days after the date of delivery of the computations to the
Underwriters. If the Performance Hurdle Rate is not met or exceeded for a full
four calendar quarter period during the Conditional Payment Period, the
Company’s obligation to make the Conditional Payment shall terminate.
For purposes of this Section and the Schedules attached to this Agreement:

 

15



--------------------------------------------------------------------------------



 



(i) “Affiliate” means (i) any Person directly or indirectly controlling,
controlled by, or under common control with such other Person, (ii) any
executive officer, general partner or employee of such other Person, (iii) any
member of the board of directors or board of managers (or bodies performing
similar functions) of such Person, and (iv) any legal entity for which such
Person acts as an executive officer or general partner.
(ii) “Core Earnings” means
(A) GAAP net income (loss) excluding non-cash equity compensation expense, any
incentive fee that might be due to the Manager by the Company pursuant to the
Management Agreement, depreciation and amortization (to the extent that the
Company forecloses on any properties underlying its target assets);
(B) excluding any unrealized gains, losses or other non-cash items recorded in
net income for the period, regardless of whether such items are included in
other comprehensive income or loss, or in net income; and
(C) adjusted to exclude one-time events pursuant to changes in GAAP and certain
other non-cash charges after discussions between the Manager and the Independent
Directors and after approval by a majority of the Independent Directors.
(iii) “Independent Director” means a member of the Board of Directors of the
Company who is “independent” in accordance with the rules of the NYSE or such
other securities exchange on which the shares of Common Stock may be listed.
(iv) “Person” means any natural person, corporation, partnership, association,
limited liability company, estate, trust, joint venture, unincorporated
association, any federal, state, county or municipal government or any bureau,
department or agency thereof or any other legal entity and any fiduciary acting
in such capacity on behalf of the foregoing.
(e) Denominations; Registration. Certificates for the Initial Securities and the
Option Securities, if any, shall be in such denominations and registered in such
names as the Representatives may request in writing at least one full business
day before the Closing Time or the relevant Date of Delivery, as the case may
be. The certificates for the Initial Securities and the Option Securities, if
any, will be made available for examination and packaging by the Representatives
in The City of New York not later than 10:00 A.M. (Eastern time) on the business
day prior to the Closing Time or the relevant Date of Delivery, as the case may
be.
SECTION 3. Covenants of the Company and the Manager. The Company and the
Manager, jointly and severally covenant, for as long as the manager remains
Manager under the Management Agreement, with each Underwriter as follows:
(a) Compliance with Securities Regulations and Commission Requests. The Company,
subject to Section 3(b), will comply with the requirements of Rule 430A and will
notify the Representatives immediately, and confirm the notice in writing,
(i) when any post-effective amendment to the Registration Statement shall become
effective, or any supplement to the Prospectus or any amended Prospectus shall
have been filed, (ii) of the receipt of any comments from the Commission,
(iii) of any request by the Commission for any amendment to the Registration
Statement or any amendment or supplement to the Prospectus or for additional
information, (iv) of the issuance by the Commission of any stop order suspending
the effectiveness of the Registration Statement or of any order preventing or
suspending the

 

16



--------------------------------------------------------------------------------



 



use of any preliminary prospectus, or of the suspension of the qualification of
the Securities for offering or sale in any jurisdiction, or of the initiation or
threatening of any proceedings for any of such purposes or of any examination
pursuant to Section 8(e) of the 1933 Act concerning the Registration Statement
and (v) if the Company becomes the subject of a proceeding under Section 8A of
the 1933 Act in connection with the offering of the Securities. The Company will
effect the filings required under Rule 424(b), in the manner and within the time
period required by Rule 424(b) (without reliance on Rule 424(b)(8)), and will
take such steps as it deems necessary to ascertain promptly whether the form of
prospectus transmitted for filing under Rule 424(b) was received for filing by
the Commission and, in the event that it was not, it will promptly file such
prospectus. The Company will make every reasonable effort to prevent the
issuance of any stop order and, if any stop order is issued, to obtain the
lifting thereof at the earliest possible moment.
(b) Filing of Amendments and Exchange Act Documents. The Company will give the
Representatives notice of its intention to file or prepare any amendment to the
Registration Statement (including any filing under Rule 462(b)) or any
amendment, supplement or revision to either the prospectus included in the
Registration Statement at the time it became effective or to the Prospectus, and
will furnish the Representatives with copies of any such documents a reasonable
amount of time prior to such proposed filing or use, as the case may be, and
will not file or use any such document to which the Representatives or counsel
for the Underwriters shall object. The Company has given the Representatives
notice of any filings made pursuant to the 1934 Act or the rules and regulations
of the Commission under the 1934 Act (the “1934 Act Regulations”) within 48
hours prior to the execution of this Agreement; the Company will give the
Representatives notice of its intention to make any such filing from the
execution of this Agreement to the Closing Time and will furnish the
Representatives with copies of any such documents a reasonable amount of time
prior to such proposed filing, as the case may be, and will not file or use any
such document to which the Representatives or counsel for the Underwriters shall
object.
(c) Delivery of Registration Statements. The Company has furnished or will
deliver to the Representatives and counsel for the Underwriters, without charge,
signed copies of the Registration Statement as originally filed and of each
amendment thereto (including exhibits filed therewith) and signed copies of all
consents and certificates of experts, and will also deliver to the
Representatives, without charge, a conformed copy of the Registration Statement
as originally filed and of each amendment thereto (without exhibits) for each of
the Underwriters. The copies of the Registration Statement and each amendment
thereto furnished to the Underwriters will be identical to the electronically
transmitted copies thereof filed with the Commission pursuant to IDEA, except to
the extent permitted by Regulation S-T.
(d) Delivery of Prospectuses. The Company has delivered to each Underwriter,
without charge, as many copies of each preliminary prospectus as such
Underwriter reasonably requested, and the Company hereby consents to the use of
such copies for purposes permitted by the 1933 Act. The Company will furnish to
each Underwriter, without charge, during the period when the Prospectus is
required to be delivered (or but for the exception afforded by Rule 172 would be
required to be delivered) under the 1933 Act, such number of copies of the
Prospectus (as amended or supplemented) as such Underwriter may reasonably
request. The Prospectus and any amendments or supplements thereto furnished to
the Underwriters will be identical to the electronically transmitted copies
thereof filed with the Commission pursuant to IDEA, except to the extent
permitted by Regulation S-T.
(e) Continued Compliance with Securities Laws. The Company will comply with the
1933 Act and the 1933 Act Regulations so as to permit the completion of the
distribution of the Securities as contemplated in this Agreement and in the
Prospectus. If at any time when a prospectus is required (or but for the
exception afforded by Rule 172 would be required) by the 1933 Act to be
delivered in connection with sales of the Securities, any event shall occur or
condition shall exist as a result of which it is necessary, in the opinion of
counsel for the Underwriters or for the Company, to amend the Registration
Statement or amend or supplement the General Disclosure Package or the
Prospectus in order that the same will not include any untrue statements of a
material fact or omit to state a material fact

 

17



--------------------------------------------------------------------------------



 



necessary in order to make the statements therein not misleading (solely in the
case of the General Disclosure Package and the Prospectus, in the light of the
circumstances existing at the time it is delivered to a purchaser), or if it
shall be necessary, in the opinion of such counsel, at any such time to amend
the Registration Statement or amend or supplement the Prospectus in order to
comply with the requirements of the 1933 Act or the 1933 Act Regulations, the
Company will promptly prepare and file with the Commission, subject to
Section 3(b), such amendment or supplement as may be necessary to correct such
statement or omission or to make the Registration Statement or the Prospectus
comply with such requirements, and the Company will furnish to the Underwriters
such number of copies of such amendment or supplement as the Underwriters may
reasonably request. If at any time following issuance of an Issuer Free Writing
Prospectus there occurred or occurs an event or development as a result of which
such Issuer Free Writing Prospectus conflicted or would conflict with the
information contained in the Registration Statement relating to the Securities
or included or would include an untrue statement of a material fact or omitted
or would omit to state a material fact necessary in order to make the statements
therein, in the light of the circumstances, prevailing at that subsequent time,
not misleading, the Company will promptly notify the Representatives and will
promptly amend or supplement, at its own expense, such Issuer Free Writing
Prospectus to eliminate or correct such conflict, untrue statement or omission.
(f) Blue Sky Qualifications. The Company will use its reasonable best efforts,
in cooperation with the Underwriters, to qualify the Securities for offering and
sale under the applicable securities laws of such states and other jurisdictions
(domestic and foreign) as the Representatives may designate and to maintain such
qualifications in effect for a period of not less than one year from the later
of the effective date of the Registration Statement and any Rule 462(b)
Registration Statement; provided, however, that the Company shall not be
obligated to file any general consent to service of process or to qualify as a
foreign corporation or as a dealer in securities in any jurisdiction in which it
is not so qualified or to subject itself to taxation in respect of doing
business in any jurisdiction in which it is not otherwise so subject.
(g) Rule 158. The Company will timely file such reports pursuant to the 1934 Act
as are necessary in order to make generally available to its securityholders as
soon as practicable an earnings statement for the purposes of, and to provide to
the Underwriters the benefits contemplated by, the last paragraph of Section
11(a) of the 1933 Act.
(h) Use of Proceeds. The Company will use the net proceeds received by it from
the sale of the Securities in the manner contemplated in the Prospectus under
“Use of Proceeds”.
(i) Listing. The Company will use its best efforts to effect the listing of the
Common Stock (including the Securities) on the New York Stock Exchange.
(j) Books and Records; Accounting Controls and Disclosure Controls. The Company
and each of its Subsidiaries will maintain and keep accurate books and records
reflecting their assets and will maintain a system of internal accounting
controls sufficient to provide reasonable assurances that: (A) transactions are
executed in accordance with management’s general or specific authorization;
(B) transactions are recorded as necessary to permit preparation of financial
statements in conformity with GAAP and to maintain accountability for assets;
(C) access to assets is permitted only in accordance with management’s general
or specific authorization; and (D) the recorded accountability for assets is
compared with the existing assets at reasonable intervals and appropriate action
is taken with respect to any differences.
The Company and its consolidated Subsidiaries will employ disclosure controls
and procedures that are effective to perform the functions for which they were
established and designed to ensure that information required to be disclosed by
the Company in the reports that it files or submits under the 1934 Act is
recorded, processed, summarized and reported, within the time periods specified
in the Commission’s rules and forms, and is accumulated and communicated to the
Company’s management, including its principal executive officer or officers and
principal financial officer or officers, as appropriate, to allow timely
decisions regarding disclosure.

 

18



--------------------------------------------------------------------------------



 



(k) Qualification as a REIT. The Company intends to operate in conformity with
the requirements for qualification and taxation of the Company as a REIT under
the Code until such time as the Company’s board of directors determines that
operating in such manner is not in the best interests of the Company and its
stockholders.
(l) Compliance with the Sarbanes-Oxley Act. The Company will take all necessary
actions to ensure that it is in compliance in all material respects with all
applicable provisions of the Sarbanes-Oxley Act that are in effect.
(m) Restriction on Sale of Securities. During the period of 180 days from the
date of the Prospectus, the Company or its directors or executive officers, will
not, without the prior written consent of the Representatives, (i) directly or
indirectly, sell, offer, contract or grant any option to sell, pledge, transfer
or establish an open “put equivalent position” or liquidate or decrease a “call
equivalent position” within the meaning of Rule 16a-1(h) under the Exchange Act,
or otherwise dispose of or transfer (or enter into any transaction that is
designed to, or might reasonably be expected to, result in the disposition of),
or announce the offering of, or file any registration statement under the
Securities Act in respect of, any shares of Common Stock, options or warrants to
acquire shares of the Common Stock or securities exchangeable or exercisable for
or convertible into shares of Common Stock or (ii) enter into any swap or any
other agreement or any transaction that transfers, in whole or in part, directly
or indirectly, the economic consequence of ownership of the shares of Common
Stock, whether any such swap or transaction described in clause (i) or
(ii) above is to be settled by delivery of shares of Common Stock or such other
securities, in cash or otherwise. The foregoing shall not apply to (A) any
Common Stock issued by the Company in the Concurrent Offering or (B) any awards
based on Common Stock granted by the Company to the Manager, the Company’s
officers or directors or any persons employed by Starwood Capital under any of
the Company’s equity incentive plans, in each case, as described in the
Registration Statement, the General Disclosure Package and the Prospectus.
Notwithstanding the foregoing, if (1) during the last 17 days of the 180-day
restricted period described above the Company issues an earnings release or
material news or a material event relating to the Company occurs, or (2) prior
to the expiration of the 180-day restricted period described above, the Company
announces that it will release earnings results during the 16-day period
beginning on the last day of the 180-day period, the restrictions imposed in
this clause (m) shall continue to apply until the expiration of the 18-day
period beginning on the date of the issuance of the earnings release or the
occurrence of the material news or material event as applicable, unless the
Representatives waive, in writing, such restrictions. The Company will provide
the Representatives and each individual subject to the restricted periods
pursuant to the lockup letters described in section 6(j) with prior notice of
any such announcement that gives rise to an extension of the restricted periods.
(n) Reporting Requirements. The Company, during the period when a prospectus is
required (or but for the exception in Rule 172 would be required) to be
delivered under the 1933 Act, will file all documents required to be filed with
the Commission pursuant to the 1934 Act within the time periods required by the
1934 Act and the 1934 Act Regulations.
(o) Issuer Free Writing Prospectuses. The Company represents and agrees that,
unless it obtains the prior consent of the Representatives, and each Underwriter
represents and agrees that, unless it obtains the prior consent of the Company
and the Representatives, it has not made and will not make any offer relating to
the Securities that would constitute an “issuer free writing prospectus,” as
defined in Rule 433, or that would otherwise constitute a “free writing
prospectus,” as defined in Rule 405, required to be filed with the Commission.
Any such free writing prospectus consented to by the Representatives or by the
Company and the Representatives, as the case may be, is hereinafter referred to
as a “Permitted Free Writing Prospectus.” The Company represents that it has
treated or agrees that it will treat each Permitted Free Writing Prospectus as
an “issuer free writing prospectus,” as defined in Rule 433, and has complied
and will comply with the requirements of Rule 433 applicable to any Permitted
Free Writing Prospectus, including timely filing with the Commission where
required, legending and record keeping.

 

19



--------------------------------------------------------------------------------



 



SECTION 4. Covenants of the Manager. The Manager covenants with each Underwriter
and with the Company that, during the period when a prospectus is required (or
but for the exception afforded by Rule 172 would be required) to be delivered
under the 1933 Act or the 1934 Act, it shall notify you and the Company of the
occurrence of any material events respecting Starwood Capital’s activities,
affairs or condition, financial or otherwise, and the Manager will forthwith
supply such information to the Company as shall be necessary in the opinion of
counsel to the Company and the Underwriters for the Company to prepare any
necessary amendment or supplement to the Prospectus so that, as so amended or
supplemented, the Prospectus will not include an untrue statement of a material
fact or omit to state a material fact necessary in order to make the statements
therein, in the light of the circumstances existing at the time it is delivered
to a purchaser, not misleading.
SECTION 5. Payment of Expenses.
(a) Expenses. The Company will pay all expenses incident to the performance of
its obligations under this Agreement, including (i) the preparation, printing
and filing of the Registration Statement (including financial statements and
exhibits) as originally filed and of each amendment thereto, (ii) the
preparation, printing and delivery to the Underwriters of this Agreement, any
Agreement among Underwriters and such other documents as may be required in
connection with the offering, purchase, sale, issuance or delivery of the
Securities, (iii) the preparation, issuance and delivery of the certificates for
the Securities, if any, to the Underwriters, including any stock or other
transfer taxes and any stamp or other duties payable upon the sale, issuance or
delivery of the Securities to the Underwriters, (iv) the fees and disbursements
of the Company’s counsel, accountants and other advisors, (v) the qualification
of the Securities under securities laws in accordance with the provisions of
Section 3(f) hereof, including filing fees and the reasonable fees and
disbursements of counsel for the Underwriters in connection therewith and in
connection with the preparation of the Blue Sky Survey and any supplement
thereto, (vi) the printing and delivery to the Underwriters of copies of each
preliminary prospectus, any Permitted Free Writing Prospectus and the Prospectus
and any amendments or supplements thereto and any costs associated with
electronic delivery of any of the foregoing by the Underwriters to investors,
(vii) the preparation, printing and delivery to the Underwriters of copies of
the Blue Sky Survey and any supplement thereto, (viii) the fees and expenses of
any transfer agent or registrar for the Securities, (ix) the costs and expenses
of the Company relating to investor presentations on any “road show” undertaken
in connection with the marketing of the Securities, including without
limitation, expenses associated with the production of road show slides and
graphics, fees and expenses of any consultants engaged in connection with the
road show presentations, travel and lodging expenses of the representatives and
officers of the Company and any such consultants, and 50% of the cost of
aircraft and other transportation chartered in connection with the road show,
(x) the filing fees incident to, and the reasonable fees and disbursements of
counsel to the Underwriters in connection with, the review by FINRA of the terms
of the sale of the Securities, (xi) the fees and expenses incurred in connection
with the listing of the Securities on the New York Stock Exchange and (xii) all
costs and expenses of the Underwriters, including the fees and disbursements of
counsel for the Underwriters, in connection with matters related to the Reserved
Securities which are designated by the Company for sale to Invitees.
(b) Termination of Agreement. If this Agreement is terminated by the
Representatives in accordance with the provisions of Section 6 or
Section 10(a)(i) hereof, the Company shall reimburse the Underwriters for all of
their out-of-pocket expenses, including the reasonable fees and disbursements of
counsel for the Underwriters.
SECTION 6. Conditions of Underwriters’ Obligations. The obligations of the
several Underwriters hereunder are subject to the accuracy of the
representations and warranties of the Company and the Manager contained in
Section 1 hereof or in certificates of any officer of the Company, the Manager,
or any Subsidiary of the Company delivered pursuant to the provisions hereof, to
the performance by the Company and the Manager of their respective covenants and
other obligations hereunder, and to the following further conditions:

 

20



--------------------------------------------------------------------------------



 



(a) Effectiveness of Registration Statement. The Registration Statement,
including any Rule 462(b) Registration Statement, has become effective and at
Closing Time no stop order suspending the effectiveness of the Registration
Statement shall have been issued under the 1933 Act or proceedings therefor
initiated or threatened by the Commission, and any request on the part of the
Commission for additional information shall have been complied with to the
reasonable satisfaction of counsel to the Underwriters. A prospectus containing
the Rule 430A Information shall have been filed with the Commission in the
manner and within the time frame required by Rule 424(b) without reliance on
Rule 424(b)(8) or a post-effective amendment providing such information shall
have been filed and declared effective in accordance with the requirements of
Rule 430A.
(b) Opinion of Counsel for the Company and the Manager. At the Closing Time, the
Representatives shall have received the favorable opinion, dated as of the
Closing Time, of each of Skadden, Arps, Slate, Meagher & Flom LLP (“Skadden
Arps”), DLA Piper LLP (US) (“DLA Piper”) and Rinaldi, Finkelstein & Franklin,
L.L.C. (“RFF”), counsel for the Company and the Manager, in form and substance
satisfactory to counsel for the Underwriters, together with signed or reproduced
copies of such letter for each of the other Underwriters substantially in the
form set forth in Exhibit A, Exhibit B and Exhibit C hereto, respectively, and
to such further effect as counsel to the Underwriters may reasonably request.
(c) Opinion of Counsel for the Underwriters. At the Closing Time, the
Representatives shall have received the favorable opinion, dated as of the
Closing Time, of Sidley Austin llp, counsel for the Underwriters, together with
signed or reproduced copies of such letter for each of the other Underwriters
with respect to such matters as the Representatives may reasonably request. In
giving such opinion such counsel may rely, as to all matters governed by the
laws of jurisdictions other than the law of the State of New York and the
federal law of the United States, upon the opinions of DLA Piper rendered
pursuant to Section 6(b), as to matters arising under Maryland law, or other
counsel satisfactory to the Representatives. Such counsel may also state that,
insofar as such opinion involves factual matters, they have relied, to the
extent they deem proper, upon certificates of officers of the Company and its
Subsidiaries and certificates of public officials.
(d) Company Officers’ Certificate. At the Closing Time, there shall not have
been, since the date hereof, since the Applicable Time or since the respective
dates as of which information is given in the Registration Statement, the
General Disclosure Package or the Prospectus, any material adverse change in the
condition, financial or otherwise, or in the earnings, business affairs or
business prospects of the Company and its subsidiaries considered as one
enterprise, whether or not arising in the ordinary course of business, and the
Representatives shall have received a certificate of the President of the
Company and of the Chief Financial Officer of the Company, dated as of the
Closing Time, to the effect that (i) there has been no such material adverse
change, (ii) the representations and warranties in Section 1(a) hereof are true
and correct with the same force and effect as though expressly made at and as of
the Closing Time, (iii) the Company has complied with all agreements and
satisfied all conditions on its part to be performed or satisfied at or prior to
the Closing Time, and (iv) no stop order suspending the effectiveness of the
Registration Statement has been issued and no proceedings for that purpose have
been instituted or are pending or, to their knowledge, contemplated by the
Commission.
(e) Manager’s Officers’ Certificate. The Representatives shall have received a
certificate of the President of the Manager and of a Vice President or the
Treasurer of the Manager, dated as of the Closing Time, to the effect that
(i) the representations and warranties in Section 1(b) are true and correct with
the same force and effect as though expressly made at and as of Closing Time and
(ii) the Manager has complied with all agreements and satisfied all conditions
on its part to be performed or satisfied at or prior to Closing Time.

 

21



--------------------------------------------------------------------------------



 



(f) Accountant’s Comfort Letter. At the time of the execution of this Agreement,
the Representatives shall have received from Deloitte & Touche LLP a letter
dated the date of delivery thereof, in form and substance satisfactory to the
Representatives, together with signed or reproduced copies of such letter for
each of the other Underwriters containing statements and information of the type
ordinarily included in accountants’ “comfort letters” to underwriters with
respect to the financial statements and certain financial information contained
in the Registration Statement, the General Disclosure Package and the
Prospectus.
(g) Bring-down Comfort Letter. At the Closing Time, the Representatives shall
have received from Deloitte & Touche LLP a letter, dated as of the Closing Time,
to the effect that they reaffirm the statements made in the letter furnished
pursuant to subsection (f) of this Section, except that the specified date
referred to shall be a date not more than three business days prior to the
Closing Time.
(h) Approval of Listing. At the Closing Time, the Securities shall have been
approved for listing on the New York Stock Exchange, subject only to official
notice of issuance.
(i) No Objection. The FINRA has confirmed that it has not raised any objection
with respect to the fairness and reasonableness of the underwriting terms and
arrangements.
(j) Lockup Agreements. At the date of this Agreement, the Representatives shall
have received agreements substantially in the form of Exhibit D or E hereto, as
the case may be, as reflected in, and signed by the persons listed on,
Schedule D hereto, and such letter agreements shall be in full force and effect.
(k) No Amendments or Supplements. No amendment or supplement to the Registration
Statement, the Prospectus, any preliminary prospectus or any Issuer Free Writing
Prospectus shall be filed to which the Underwriters shall have objected in
writing.
(l) Initial Securities Manager Offering Payment. The Manager has paid to Merrill
Lynch for the account of the Underwriters the Initial Securities Manager
Offering Payment as set forth in Section 2(a) hereof.
(m) Conditions to Purchase of Option Securities. In the event that the
Underwriters exercise their option provided in Section 2(b) hereof to purchase
all or any portion of the Option Securities, the representations and warranties
of the Company and the Manager contained in Section 1 hereof or in certificates
of any officer of the Company, any of its Subsidiaries or the Manager delivered
pursuant to the provisions hereof shall be true and correct as of each Date of
Delivery and, at the relevant Date of Delivery, the Representatives shall have
received:
(i) Company Officers’ Certificate. A certificate, dated such Date of Delivery,
of the President or a Vice President of the Company and of the chief financial
or chief accounting officer of the Company confirming that the certificate
delivered at the Closing Time pursuant to Section 6(d) hereof remains true and
correct as of such Date of Delivery.
(ii) Manager Officers’ Certificate. A certificate, dated such Date of Delivery,
of the President of the Manager and of a Vice President or the Treasurer of the
Manager confirming that the certificate delivered at the Closing Time pursuant
to Section 6(e) hereof remains true and correct as of such Date of Delivery.
(iii) Opinion of Counsel for the Company and the Manager. The favorable opinion
of each of Skadden Arps, DLA Piper and RFF, counsel for the Company and the
Manager, each in form and substance satisfactory to counsel for the
Underwriters, dated such Date of Delivery, relating to the Option Securities to
be purchased on such Date of Delivery and otherwise to the same effect as the
opinions required by Section 6(b) hereof.

 

22



--------------------------------------------------------------------------------



 



(iv) Opinion of Counsel for the Underwriters. The favorable opinion of Sidley
Austin llp, counsel for the Underwriters, dated such Date of Delivery, relating
to the Option Securities to be purchased on such Date of Delivery and otherwise
to the same effect as the opinion required by Section 6(c) hereof.
(v) Bring-down Comfort Letter. A letter from Deloitte & Touche LLP, in form and
substance satisfactory to the Representatives and dated such Date of Delivery,
substantially in the same form and substance as the letter furnished to the
Representatives pursuant to Section 6(g) hereof, except that the “specified
date” in the letter furnished pursuant to this paragraph shall be a date not
more than five days prior to such Date of Delivery.
(vi) Option Securities Manager Offering Payment. The Manager has paid to Merrill
Lynch for the account of the Underwriters the Option Securities Manager Offering
Payment as set forth in Section 2(b) hereof
(n) Additional Documents. At the Closing Time and at each Date of Delivery,
counsel for the Underwriters shall have been furnished with such documents and
opinions as they may require for the purpose of enabling them to pass upon the
issuance and sale of the Securities as herein contemplated, or in order to
evidence the accuracy of any of the representations or warranties, or the
fulfillment of any of the conditions, herein contained; and all proceedings
taken by the Company and the Manager in connection with the issuance and sale of
the Securities as herein contemplated shall be satisfactory in form and
substance to the Representatives and counsel for the Underwriters.
(o) Termination of Agreement. If any condition specified in this Section shall
not have been fulfilled when and as required to be fulfilled, this Agreement,
or, in the case of any condition to the purchase of Option Securities, on a Date
of Delivery which is after the Closing Time, the obligations of the several
Underwriters to purchase the relevant Option Securities, may be terminated by
the Representatives by notice to the Company at any time at or prior to the
Closing Time or such Date of Delivery, as the case may be, and such termination
shall be without liability of any party to any other party except as provided in
Section 5 and except that Sections 1, 7, 8 and 9 shall survive any such
termination and remain in full force and effect.
SECTION 7. Indemnification.
(a) Indemnification of Underwriters. The Company agrees to indemnify and hold
harmless each Underwriter, its affiliates, as such term is defined in Rule
501(b) under the 1933 Act (each, an “Affiliate”), its selling agents and each
person, if any, who controls any Underwriter within the meaning of Section 15 of
the 1933 Act or Section 20 of the 1934 Act as follows:
(i) against any and all loss, liability, claim, damage and expense whatsoever,
as incurred, arising out of any untrue statement or alleged untrue statement of
a material fact contained in the Registration Statement (or any amendment
thereto), including the Rule 430A Information, or the omission or alleged
omission therefrom of a material fact required to be stated therein or necessary
to make the statements therein not misleading or arising out of any untrue
statement or alleged untrue statement of a material fact included in any
preliminary prospectus delivered to the Underwriters for use in connection with
the sale of the Securities, any Issuer Free Writing Prospectus, the General
Disclosure Package or the Prospectus (or any amendment or supplement thereto),
or the omission or alleged omission therefrom of a material fact necessary in
order to make the statements therein, in the light of the circumstances under
which they were made, not misleading;
(ii) against any and all loss, liability, claim, damage and expense whatsoever,
as incurred, to the extent of the aggregate amount paid in settlement of any
litigation, or any investigation or proceeding by any governmental agency or
body, commenced or threatened, or of any claim whatsoever based upon any such
untrue statement or omission, or any such alleged untrue statement or omission;
provided that (subject to Section 7(e) below) any such settlement is effected
with the written consent of the Company;

 

23



--------------------------------------------------------------------------------



 



(iii) against any and all expense whatsoever, as incurred (including the fees
and disbursements of counsel chosen by the Representatives), reasonably incurred
in investigating, preparing or defending against any litigation, or any
investigation or proceeding by any governmental agency or body, commenced or
threatened, or any claim whatsoever based upon any such untrue statement or
omission, or any such alleged untrue statement or omission, to the extent that
any such expense is not paid under (i) or (ii) above;
provided, however, that this indemnity agreement shall not apply to any loss,
liability, claim, damage or expense to the extent arising out of any untrue
statement or omission or alleged untrue statement or omission made in reliance
upon and in conformity with written information furnished to the Company by any
Underwriter through the Representatives expressly for use in the Registration
Statement (or any amendment thereto), including the Rule 430A Information, or
any preliminary prospectus, any Issuer Free Writing Prospectus, the General
Disclosure Package or the Prospectus (or any amendment or supplement thereto).
(b) Indemnification of Company, Directors and Officers. Each Underwriter
severally agrees to indemnify and hold harmless the Company, its directors, each
of its officers who signed the Registration Statement, and each person, if any,
who controls either the Company within the meaning of Section 15 of the 1933 Act
or Section 20 of the 1934 Act against any and all loss, liability, claim, damage
and expense described in the indemnity contained in subsection (a) of this
Section 7, as incurred, but only with respect to untrue statements or omissions,
or alleged untrue statements or omissions, made in the Registration Statement
(or any amendment thereto), including the Rule 430A Information, or any
preliminary prospectus, any Issuer Free Writing Prospectus, the General
Disclosure Package or the Prospectus (or any amendment or supplement thereto) in
reliance upon and in conformity with written information furnished to the
Company by such Underwriter through the Representatives expressly for use
therein. The Company hereby acknowledges that the only information that the
Underwriters have furnished to the Company expressly for use in the Registration
Statement (or any amendment thereto), including the Rule 430A Information, or
any preliminary prospectus, any Issuer Free Writing Prospectus, the General
Disclosure Package or the Prospectus (or any amendment or supplement thereto)
are the statements set forth in the fifth paragraph, the second sentence of the
twentieth paragraph, the twenty-first paragraph, twenty-second paragraph and the
twenty-third paragraph under the caption “Underwriting” in the Prospectus.
(c) Actions against Parties; Notification. Each indemnified party shall give
notice as promptly as reasonably practicable to each indemnifying party of any
action commenced against it in respect of which indemnity may be sought
hereunder, but failure to so notify an indemnifying party shall not relieve such
indemnifying party from any liability hereunder to the extent it is not
materially prejudiced as a result thereof and in any event shall not relieve it
from any liability which it may have otherwise than on account of this indemnity
agreement. In the case of parties indemnified pursuant to Section 7(a) or 7(b)
above, counsel to the indemnified parties shall be selected by the
Representatives, and, in the case of parties indemnified pursuant to Section
7(c) above, counsel to the indemnified parties shall be selected by the Company.
An indemnifying party may participate at its own expense in the defense of any
such action; provided, however, that counsel to the indemnifying party shall not
(except with the consent of the indemnified party) also be counsel to the
indemnified party. In no event shall the indemnifying parties be liable for fees
and expenses of more than one counsel (in addition to any local counsel)
separate from their own counsel for all indemnified parties in connection with
any one action or separate but similar or related actions in the same
jurisdiction arising out of the same general allegations or circumstances. No
indemnifying party shall, without the prior written consent of the indemnified
parties, settle or compromise or consent to the entry of any judgment with
respect to any litigation, or any investigation or proceeding by any
governmental agency or body, commenced or threatened, or any claim whatsoever in

 

24



--------------------------------------------------------------------------------



 



respect of which indemnification or contribution could be sought under this
Section 6 or Section 7 hereof (whether or not the indemnified parties are actual
or potential parties thereto), unless such settlement, compromise or consent
(i) includes an unconditional release of each indemnified party from all
liability arising out of such litigation, investigation, proceeding or claim and
(ii) does not include a statement as to or an admission of fault, culpability or
a failure to act by or on behalf of any indemnified party.
(d) Settlement without Consent if Failure to Reimburse. If at any time an
indemnified party shall have requested an indemnifying party to reimburse the
indemnified party for fees and expenses of counsel, such indemnifying party
agrees that it shall be liable for any settlement of the nature contemplated by
Section 7(a) or Section 7(b) or settlement of any claim in connection with any
violation referred to in Section 7(f) effected without its written consent if
(i) such settlement is entered into more than 45 days after receipt by such
indemnifying party of the aforesaid request, (ii) such indemnifying party shall
have received notice of the terms of such settlement at least 30 days prior to
such settlement being entered into and (iii) such indemnifying party shall not
have reimbursed such indemnified party in accordance with such request prior to
the date of such settlement.
(e) Indemnification for Reserved Securities. In connection with the offer and
sale of the Reserved Securities, the Company agrees to indemnify and hold
harmless the Underwriters, their Affiliates and selling agents and each person,
if any, who controls any Underwriter within the meaning of either Section 15 of
the 1933 Act or Section 20 of the 1934 Act, from and against any and all loss,
liability, claim, damage and expense (including, without limitation, any legal
or other expenses reasonably incurred in connection with defending,
investigating or settling any such action or claim), as incurred, (i) arising
out of the violation of any applicable laws or regulations of foreign
jurisdictions where Reserved Securities have been offered; (ii) arising out of
any untrue statement or alleged untrue statement of a material fact contained in
any prospectus wrapper or other material prepared by or with the consent of the
Company for distribution to Invitees in connection with the offering of the
Reserved Securities or caused by any omission or alleged omission to state
therein a material fact required to be stated therein or necessary to make the
statements therein not misleading; (iii) caused by the failure of any Invitee to
pay for and accept delivery of Reserved Securities which have been orally
confirmed for purchase by any Invitee by 9:00 a.m. Eastern Time on the first
business day after the date of the Agreement; or (iv) related to, or arising out
of or in connection with, the offering of the Reserved Securities.
SECTION 8. Contribution. If the indemnification provided for in Section 7 hereof
is for any reason unavailable to or insufficient to hold harmless an indemnified
party in respect of any losses, liabilities, claims, damages or expenses
referred to therein, then each indemnifying party shall contribute to the
aggregate amount of such losses, liabilities, claims, damages and expenses
incurred by such indemnified party, as incurred, (i) in such proportion as is
appropriate to reflect the relative benefits received by the Company on the one
hand and the Underwriters on the other hand from the offering of the Securities
pursuant to this Agreement or (ii) if the allocation provided by clause (i) is
not permitted by applicable law, in such proportion as is appropriate to reflect
not only the relative benefits referred to in clause (i) above but also the
relative fault of the Company on the one hand and of the Underwriters on the
other hand in connection with the statements or omissions, or in connection with
any violation of the nature referred to in Section 7(f) hereof, which resulted
in such losses, liabilities, claims, damages or expenses, as well as any other
relevant equitable considerations.
The relative benefits received by the Company on the one hand and the
Underwriters on the other hand in connection with the offering of the Securities
pursuant to this Agreement shall be deemed to be in the same respective
proportions as the total net proceeds from the offering of the Securities
pursuant to this Agreement (before deducting expenses) received by the Company
and the total underwriting discount received by the Underwriters, in each case
as set forth on the cover of the Prospectus, bear to the aggregate initial
public offering price of the Securities as set forth on the cover of the
Prospectus.

 

25



--------------------------------------------------------------------------------



 



The relative fault of the Company on the one hand and the Underwriters on the
other hand shall be determined by reference to, among other things, whether any
such untrue or alleged untrue statement of a material fact or omission or
alleged omission to state a material fact relates to information supplied by the
Company or by the Underwriters and the parties’ relative intent, knowledge,
access to information and opportunity to correct or prevent such statement or
omission or any violation of the nature referred to in Section 7(f) hereof.
The Company and the Underwriters agree that it would not be just and equitable
if contribution pursuant to this Section 8 were determined by pro rata
allocation (even if the Underwriters were treated as one entity for such
purpose) or by any other method of allocation which does not take account of the
equitable considerations referred to above in this Section 8. The aggregate
amount of losses, liabilities, claims, damages and expenses incurred by an
indemnified party and referred to above in this Section 8 shall be deemed to
include any legal or other expenses reasonably incurred by such indemnified
party in investigating, preparing or defending against any litigation, or any
investigation or proceeding by any governmental agency or body, commenced or
threatened, or any claim whatsoever based upon any such untrue or alleged untrue
statement or omission or alleged omission.
Notwithstanding the provisions of this Section 8, no Underwriter shall be
required to contribute any amount in excess of the amount by which the total
price at which the Securities underwritten by it and distributed to the public
were offered to the public exceeds the amount of any damages which such
Underwriter has otherwise been required to pay by reason of any such untrue or
alleged untrue statement or omission or alleged omission.
No person guilty of fraudulent misrepresentation (within the meaning of Section
11(f) of the 1933 Act) shall be entitled to contribution from any person who was
not guilty of such fraudulent misrepresentation.
For purposes of this Section 8, each person, if any, who controls an Underwriter
within the meaning of Section 15 of the 1933 Act or Section 20 of the 1934 Act
and each Underwriter’s Affiliates and selling agents shall have the same rights
to contribution as such Underwriter, and each director of the Company, each
officer of the Company who signed the Registration Statement, and each person,
if any, who controls the Company within the meaning of Section 15 of the 1933
Act or Section 20 of the 1934 Act shall have the same rights to contribution as
the Company. The Underwriters’ respective obligations to contribute pursuant to
this Section 8 are several in proportion to the number of Initial Securities set
forth opposite their respective names in Schedule A hereto and not joint.
SECTION 9. Representations, Warranties and Agreements to Survive. All
representations, warranties and agreements contained in this Agreement or in
certificates of officers of the Company, any of its Subsidiaries or the Manager
submitted pursuant hereto, shall remain operative and in full force and effect
regardless of (i) any investigation made by or on behalf of any Underwriter or
its Affiliates or selling agents, any person controlling any Underwriter, its
officers or directors or any person controlling the Company and (ii) delivery of
and payment for the Securities.
SECTION 10. Termination of Agreement.
(a) Termination; General. The Representatives may terminate this Agreement, by
notice to the Company, at any time at or prior to the Closing Time (i) if, in
the sole judgment of the Representatives, there has been, since the time of
execution of this Agreement or since the respective dates as of which
information is given in the Registration Statement, the General Disclosure
Package or the Prospectus, any material adverse change in the condition,
financial or otherwise, or in the earnings, business affairs or business
prospects of the Company and its subsidiaries considered as one enterprise or
Starwood Capital, whether or not arising in the ordinary course of business, or
(ii) if there has occurred any material adverse change in the financial markets
in the United States or the international financial markets, any outbreak of
hostilities or escalation thereof or other calamity or crisis or any change or
development involving a

 

26



--------------------------------------------------------------------------------



 



prospective change in national or international political, financial or economic
conditions, in each case the effect of which is such as to make it, in the
judgment of the Representatives, impracticable or inadvisable to market the
Securities or to enforce contracts for the sale of the Securities, or (iii) if
trading in any securities of the Company has been suspended or materially
limited by the Commission or the New York Stock Exchange, or if trading
generally on the New York Stock Exchange or in the Nasdaq Global Select Market
has been suspended or materially limited, or minimum or maximum prices for
trading have been fixed, or maximum ranges for prices have been required, by any
of said exchanges or by such system or by order of the Commission, the FINRA or
any other governmental authority, or (iv) a material disruption has occurred in
commercial banking or securities settlement or clearance services in the United
States, or (v) if a banking moratorium has been declared by either Federal or
New York authorities.
(b) Liabilities. If this Agreement is terminated pursuant to this Section 10,
such termination shall be without liability of any party to any other party
except as provided in Section 5 hereof, and provided further that Sections 1, 7,
8 and 9 shall survive such termination and remain in full force and effect.
SECTION 11. Default by One or More of the Underwriters. If one or more of the
Underwriters shall fail at the Closing Time or a Date of Delivery to purchase
the Securities which it or they are obligated to purchase under this Agreement
(the “Defaulted Securities”), the Representatives shall have the right, within
24 hours thereafter, to make arrangements for one or more of the non-defaulting
Underwriters, or any other underwriters, to purchase all, but not less than all,
of the Defaulted Securities in such amounts as may be agreed upon and upon the
terms herein set forth; if, however, the Representatives shall not have
completed such arrangements within such 24-hour period, then:
(i) if the number of Defaulted Securities does not exceed 10% of the number of
Securities to be purchased on such date, each of the non-defaulting Underwriters
shall be obligated, severally and not jointly, to purchase the full amount
thereof in the proportions that their respective underwriting obligations
hereunder bear to the underwriting obligations of all non-defaulting
Underwriters, or
(ii) if the number of Defaulted Securities exceeds 10% of the number of
Securities to be purchased on such date, this Agreement or, with respect to any
Date of Delivery which occurs after the Closing Time, the obligation of the
Underwriters to purchase and of the Company to sell the Option Securities to be
purchased and sold on such Date of Delivery shall terminate without liability on
the part of any non-defaulting Underwriter.
No action taken pursuant to this Section shall relieve any defaulting
Underwriter from liability in respect of its default.
In the event of any such default which does not result in a termination of this
Agreement or, in the case of a Date of Delivery which is after the Closing Time,
which does not result in a termination of the obligation of the Underwriters to
purchase and the Company to sell the relevant Option Securities, as the case may
be, either the Representatives or the Company shall have the right to postpone
the Closing Time or the relevant Date of Delivery, as the case may be, for a
period not exceeding seven days in order to effect any required changes in the
Registration Statement or Prospectus or in any other documents or arrangements.
As used herein, the term “Underwriter” includes any person substituted for an
Underwriter under this Section 11.
SECTION 12. Tax Disclosure. Notwithstanding any other provision of this
Agreement, from the commencement of discussions with respect to the transactions
contemplated hereby, the Company (and each employee, representative or other
agent of the Company) may disclose to any and all persons, without limitation of
any kind, the tax treatment and tax structure (as such terms are used in
Sections 6011, 6111 and 6112 of the Code and the Treasury Regulations
promulgated thereunder) of the transactions contemplated by this Agreement and
all materials of any kind (including opinions or other tax analyses) that are
provided relating to such tax treatment and tax structure.

 

27



--------------------------------------------------------------------------------



 



SECTION 13. Notices. All notices and other communications hereunder shall be in
writing and shall be deemed to have been duly given if mailed or transmitted by
any standard form of telecommunication. Notices to the Underwriters shall be
directed to Merrill Lynch, Pierce, Fenner & Smith Incorporated at One Bryant
Park, New York, New York 10036, Facsimile: (646) 855-3073, attention of
Syndicate Department, with a copy to Merrill Lynch, Pierce, Fenner & Smith
Incorporated, One Bryant Park, New York, New York 10036, Facsimile:
(212) 230-8730, attention of ECM Legal, to Deutsche Bank Securities Inc. at 60
Wall Street, New York, NY 10005, attention of ECM Syndicate and to Citigroup
Global Markets, Inc., at 388 Greenwich Street, New York, New York 10013,
attention of the General Counsel; and notices to the Company or the Manager
shall be directed to it at 591 West Putnam Avenue, Greenwich, Connecticut 06830,
attention of the General Counsel.
SECTION 14. Parties. This Agreement shall each inure to the benefit of and be
binding upon the Underwriters, the Manager and the Company and their respective
successors. Nothing expressed or mentioned in this Agreement is intended or
shall be construed to give any person, firm or corporation, other than the
Underwriters, the Manager and the Company and their respective successors and
the controlling persons and officers and directors referred to in Sections 7 and
8 and their heirs and legal representatives, any legal or equitable right,
remedy or claim under or in respect of this Agreement or any provision herein
contained. This Agreement and all conditions and provisions hereof are intended
to be for the sole and exclusive benefit of the Underwriters, the Company and
the Manager and their respective successors, and said controlling persons and
officers and directors and their heirs and legal representatives, and for the
benefit of no other person, firm or corporation. No purchaser of Securities from
any Underwriter shall be deemed to be a successor by reason merely of such
purchase.
SECTION 15. No Advisory or Fiduciary Relationship. The Company and the Manager
acknowledge and agree that (a) the purchase and sale of the Securities pursuant
to this Agreement, including the determination of the public offering price of
the Securities and any related discounts and commissions, is an arm’s-length
commercial transaction between the Company and the Manager, on the one hand, and
the several Underwriters, on the other hand, (b) in connection with the offering
contemplated hereby and the process leading to such transaction each Underwriter
is and has been acting solely as a principal and is not the agent or fiduciary
of the Company or the Manager, or their respective stockholders, creditors,
employees or any other party, (c) no Underwriter has assumed or will assume an
advisory or fiduciary responsibility in favor of the Company or the Manager with
respect to the offering contemplated hereby or the process leading thereto
(irrespective of whether such Underwriter has advised or is currently advising
the Company or the Manager on other matters) and no Underwriter has any
obligation to the Company or the Manager with respect to the offering
contemplated hereby except the obligations expressly set forth in this
Agreement, (d) the Underwriters and their respective affiliates may be engaged
in a broad range of transactions that involve interests that differ from those
of each of the Company or the Manager, and (e) the Underwriters have not
provided any legal, accounting, regulatory or tax advice with respect to the
offering contemplated hereby and the Company, and the Manager have each
consulted its own legal, accounting, regulatory and tax advisors to the extent
it deemed appropriate.
SECTION 16. Integration. This Agreement supersedes all prior agreements and
understandings (whether written or oral) between the Company, the Manager and
the Underwriters, or any of them, with respect to the subject matter hereof.
SECTION 17. Trial by Jury. Each of the Company and the Manager (on its behalf
and, to the extent permitted by applicable law, on behalf of its stockholders
and affiliates) and each of the Underwriters hereby irrevocably waives, to the
fullest extent permitted by applicable law, any and all right to trial by jury
in any legal proceeding arising out of or relating to this Agreement or the
transactions contemplated hereby.
SECTION 18. GOVERNING LAW. THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK.

 

28



--------------------------------------------------------------------------------



 



SECTION 19. TIME. TIME SHALL BE OF THE ESSENCE OF THIS AGREEMENT. EXCEPT AS
OTHERWISE SET FORTH HEREIN, SPECIFIED TIMES OF DAY REFER TO NEW YORK CITY TIME.
SECTION 20. Counterparts. This Agreement may be executed in any number of
counterparts, each of which shall be deemed to be an original, but all such
counterparts shall together constitute one and the same Agreement.
SECTION 21. Effect of Headings. The Section headings herein are for convenience
only and shall not affect the construction hereof.

 

29



--------------------------------------------------------------------------------



 



If the foregoing is in accordance with your understanding of our agreement,
please sign and return to the Company and the Manager a counterpart hereof,
whereupon this instrument, along with all counterparts, will become a binding
agreement between the Underwriters and the Company and the Manager in accordance
with its terms.

           
Very truly yours,

STARWOOD PROPERTY TRUST, INC.
      By:   /s/ Ellis F. Rinaldi         Name:   Ellis F. Rinaldi       
Title:   General Counsel, Secretary and Executive Vice President        SPT
MANAGEMENT, LLC
      By:   /s/ Jerome C. Silvey         Name:   Jerome C. Silvey       
Title:   Executive Vice President     

          CONFIRMED AND ACCEPTED,
as of the date first above written:
      By:   MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED         By   /s/
Anne Walker         Authorized Signatory            By:   DEUTSCHE BANK
SECURITIES INC.         By   /s/ Jeremy Fox         Authorized Signatory       
    By   /s/ Frank Windels         Authorized Signatory            By:  
CITIGROUP GLOBAL MARKETS INC.             By   /s/ Julian Allen        
Authorized Signatory             

For themselves and as Representatives of the other Underwriters named in
Schedule A hereto.

 

30



--------------------------------------------------------------------------------



 



SCHEDULE A

              Number of   Name of Underwriter   Initial Securities  
 
       
Merrill Lynch, Pierce, Fenner & Smith Incorporated
    14,175,000  
Deutsche Bank Securities Inc.
    12,150,000  
Citigroup Global Markets Inc.
    6,075,000  
Barclays Capital Inc.
    2,701,350  
Wells Fargo Securities, LLC
    2,701,350  
Calyon Securities (USA) Inc.
    1,081,350  
Cantor Fitzgerald & Co.
    538,650  
Piper Jaffray & Co.
    538,650  
Scotia Capital (USA) Inc.
    538,650  
 
     
 
       
Total
    40,500,000  
 
     

 

Sch A-1



--------------------------------------------------------------------------------



 



SCHEDULE B
1. The initial public offering price per share for the Securities is $20.00.
2. The number of shares of the Securities purchased by the Underwriters is
40,500,000.

 

Sch B-1



--------------------------------------------------------------------------------



 



SCHEDULE C
STARWOOD PROPERTY TRUST, INC.
40,500,000 Shares of Common Stock
(Par Value $0.01 Per Share)
1. The initial public offering price per share for the Securities, determined as
provided in said Section 2, shall be $20.00.
2. The purchase price per share for the Securities to be paid by the several
Underwriters shall be $19.50 for 1,250,000 of the Initial Securities purchased,
being an amount equal to the initial public offering price set forth above less
$0.50 per share, and shall be $19.40 for the remaining 39,250,000 Initial
Securities purchased, plus any Option Securities, being an amount equal to the
initial public offering price set forth above less $0.60 per share; provided
that the purchase price per share for any Option Securities purchased upon the
exercise of the overallotment option described in Section 2(b) shall be reduced
by an amount per share equal to any dividends or distributions declared by the
Company and payable on the Initial Securities but not payable on the Option
Securities.
3. The Manager Offering Payments as described in Sections 2(a) and 2(b) shall be
$0.20 per share for 39,250,000 of the Initial Securities purchased plus any
Option Securities.
4. The Conditional Payment to be made by the Company to Merrill Lynch, for the
account of the Underwriters, in the event that the Performance Hurdle Rate
described in Section 2(d) is met or exceeded, shall be $0.40 per share for
39,250,000 of the Initial Securities purchased plus any Option Securities.

 

Sch C-1



--------------------------------------------------------------------------------



 



SCHEDULE D
List of persons and entities subject to lockup

1.  
Required to deliver a letter in the form of Exhibit D.
     
SPT Management, LLC
Barry S. Sternlicht
Jeffrey G. Dishner
Jerome C. Silvey
Ellis Rinaldi
Barbara J. Anderson
Richard D. Bronson
Jeffrey F. DiModica
Lynn Forester de Rothschild
Straus S. Zelnick
  2.  
Required to deliver a letter in the form of Exhibit E.
     
SPT Investment, LLC

 

Sch D-1



--------------------------------------------------------------------------------



 



SCHEDULE E
Issuer General Use Free Writing Prospectuses
None.

 

Sch E-1



--------------------------------------------------------------------------------



 



Exhibit A
FORM OF OPINION OF SKADDEN, ARPS, SLATE, MEAGHER & FLOM LLP
TO BE DELIVERED PURSUANT TO
SECTION 6(b)
[Intentionally omitted.]

 

A-1



--------------------------------------------------------------------------------



 



Exhibit B
FORM OF OPINION OF DLA PIPER LLP (US)
TO BE DELIVERED PURSUANT TO
SECTION 6(b)
[Intentionally omitted.]

 

B-1



--------------------------------------------------------------------------------



 



Exhibit C
FORM OF OPINION OF RINALDI, FINKELSTEIN & FRANKLIN, L.L.C.
TO BE DELIVERED PURSUANT TO
SECTION 6(b)
[Intentionally omitted.]

 

C-1



--------------------------------------------------------------------------------



 



Exhibit D
Form of lockup from the Manager and the Company’s directors and officers
pursuant to
Section 6(j)
August 11, 2009
Merrill Lynch, Pierce, Fenner & Smith
          Incorporated,
Deutsche Bank Securities Inc.
     as Representatives of the several
     Underwriters to be named in the
     within-mentioned Purchase Agreement
c/o Merrill Lynch & Co.
Merrill Lynch, Pierce, Fenner & Smith
          Incorporated
4 World Financial Center
New York, New York 10080

  Re:  
Proposed Public Offering by Starwood Property Trust, Inc.

Dear Sirs:
The undersigned, [an officer and/or director] [SPT Management, LLC, the manager]
of Starwood Property Trust, Inc., a Maryland corporation (the “Company”),
understands that Merrill Lynch, Pierce, Fenner & Smith Incorporated (“Merrill
Lynch”) and Deutsche Bank Securities Inc. (“Deutsche Bank” and, together with
Merrill Lynch, the “Representatives”) propose to enter into a Purchase Agreement
(the “Purchase Agreement”) with the Company providing for the public offering of
shares (the “Securities”) of the Company’s common stock, par value $0.01 per
share (the “Common Stock”). In recognition of the benefit that such an offering
will confer upon the undersigned and for other good and valuable consideration,
the receipt and sufficiency of which are hereby acknowledged, the undersigned
agrees with each underwriter to be named in the Purchase Agreement that, during
a period of 180 days from the date of the Purchase Agreement, the undersigned
will not, without the prior written consent of the Representatives (i) directly
or indirectly, offer, sell, contract to sell, or otherwise dispose of or hedge,
or enter into any transaction that is designed to, or could be expected to
result in the disposition of any shares of the Company’s Common Stock or any
other securities convertible into or exchangeable or exercisable for shares of
the Company’s Common Stock or derivatives on shares of the Company’s Common
Stock, whether now owned or hereafter acquired by the undersigned or with
respect to which the undersigned has or hereafter acquires the power of
disposition (collectively, the “Lockup Securities”) or (ii) enter into any swap
or any other agreement or any transaction that transfers, in whole or in part,
directly or indirectly, the economic consequence of ownership of the Lockup
Securities, whether any such swap or transaction is to be settled by delivery of
Common Stock or other securities, in cash or otherwise. Clause (ii) above shall
apply to shares of Common Stock and to securities convertible into or
exchangeable or exercisable for or repayable with shares of Common Stock and
shall apply for a period of 180 days from the date of the Purchase Agreement to
shares acquired later by the person executing the agreement or for which the
person executing the agreement later acquires the power of disposition.

 

D-1



--------------------------------------------------------------------------------



 



Notwithstanding the foregoing, and subject to the conditions below, the
undersigned may transfer the Lockup Securities without the prior written consent
of the Representatives provided that (1) the Representatives receive a signed
lockup agreement for the balance of the lockup period from each donee, trustee,
distributee, or transferee, as the case may be, (2) any such transfer shall not
involve a disposition for value, (3) such transfers are not required to be
reported in any public report or filing with the Securities and Exchange
Commission, or otherwise and (4) the undersigned does not otherwise voluntarily
effect any public filing or report regarding such transfers:
(i) as a bona fide gift or gifts; or
(ii) to any trust for the direct or indirect benefit of the undersigned or the
immediate family of the undersigned (for purposes of this lockup agreement,
“immediate family” shall mean any relationship by blood, marriage or adoption,
not more remote than first cousin.
Notwithstanding the foregoing, if:
(1) during the last 17 days of the 180-day lockup period, the Company issues an
earnings release or material news or a material event relating to the Company
and its subsidiaries considered as one enterprise occurs; or
(2) prior to the expiration of the 180-day lockup period, the Company announces
that it will release earnings results during the 16-day period beginning on the
last day of the 180-day lockup period,
the restrictions imposed by this lockup agreement shall continue to apply until
the expiration of the 18-day period beginning on the date of the release of the
earnings results or the occurrence of the material news or material event, as
applicable, unless the Representatives waive, in writing, such extension.
The undersigned hereby acknowledges and agrees that written notice of any
extension of the 180-day lockup period pursuant to the previous paragraph will
be delivered by the Representatives to the Company (in accordance with
Section 13 of the Purchase Agreement) and that any such notice properly
delivered will be deemed to have been given to, and received by, the
undersigned. The undersigned further agrees that, prior to engaging in any
transaction or taking any other action that is subject to the terms of this
lockup agreement during the period from the date of this lockup agreement to and
including the 34th day following the expiration of the initial 180-day lockup
period, it will give notice thereof to the Company and will not consummate such
transaction or take any such action unless it has received written confirmation
from the Company that the 180-day lockup period (as may have been extended
pursuant to the previous paragraph) has expired.

 

D-2



--------------------------------------------------------------------------------



 



The undersigned also agrees and consents to the entry of stop transfer
instructions with the Company’s transfer agent and registrar against the
transfer of the Lockup Securities except in compliance with the foregoing
restrictions.

           
Very truly yours,

[Entity]
      Signature:           Print Name:           [Title:     ]   

 

D-3



--------------------------------------------------------------------------------



 



Exhibit E
Form of lockup from SPT Investment, LLC pursuant to Section 6(j)
August 11, 2009
Merrill Lynch, Pierce, Fenner & Smith
          Incorporated,
Deutsche Bank Securities Inc.
     as Representatives of the several
     Underwriters to be named in the
     within-mentioned Purchase Agreement
c/o Merrill Lynch & Co.
Merrill Lynch, Pierce, Fenner & Smith
          Incorporated
4 World Financial Center
New York, New York 10080

  Re:  
Proposed Public Offering by Starwood Property Trust, Inc.

Dear Sirs:
The undersigned, SPT Investment, LLC (“SPT Investment”) understands that Merrill
Lynch, Pierce, Fenner & Smith Incorporated (“Merrill Lynch”) and Deutsche Bank
Securities Inc. (“Deutsche Bank” and, together with Merrill Lynch, the
“Representatives”) propose to enter into a Purchase Agreement (the “Purchase
Agreement”) with Starwood Property Trust, Inc., a Maryland corporation (the
“Company”) providing for the public offering of shares (the “Securities”) of the
Company’s common stock, par value $0.01 per share (the “Common Stock”). In
recognition of the benefit that such an offering will confer upon the
undersigned and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the SPT Investment agrees with
each underwriter to be named in the Purchase Agreement that, during a period of
365 days from the date of the Purchase Agreement, the undersigned will not,
without the prior written consent of the Representatives (i) directly or
indirectly, offer, sell, contract to sell, or otherwise dispose of or hedge, or
enter into any transaction that is designed to, or could be expected to result
in the disposition of any shares of the Company’s Common Stock or any other
securities convertible into or exchangeable or exercisable for shares of the
Company’s Common Stock or derivatives on shares of the Company’s Common Stock,
whether now owned or hereafter acquired by the undersigned or with respect to
which the undersigned has or hereafter acquires the power of disposition
(collectively, the “Lockup Securities”) or (ii) enter into any swap or any other
agreement or any transaction that transfers, in whole or in part, directly or
indirectly, the economic consequence of ownership of the Lockup Securities,
whether any such swap or transaction is to be settled by delivery of Common
Stock or other securities, in cash or otherwise. Clause (ii) above shall apply
to shares of Common Stock and to securities convertible into or exchangeable or
exercisable for or repayable with shares of Common Stock and shall apply for a
period of 365 days from the date of the Purchase Agreement to shares acquired
later by the person executing the agreement or for which the person executing
the agreement later acquires the power of disposition.
Concurrently with the public offering, SPT Investment will purchase the
Company’s common stock in a private offering, pursuant to a private placement
purchase agreement (the “Concurrent Shares”). In recognition of the benefit that
such private offering will confer upon SPT Investment and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, SPT Investment further agrees with each underwriter to be named in
the Purchase Agreement that, during a period of 365 days from the date of the
Purchase Agreement, SPT Investment will not, without the prior written consent
of the Representatives, directly or indirectly, offer, sell, contract to sell,
or otherwise dispose of or hedge, or enter into any transaction that is designed
to, or could be expected to result in the disposition of any shares of the
“Concurrent Shares.”

 

E-1



--------------------------------------------------------------------------------



 



Notwithstanding the foregoing, and subject to the conditions below, SPT
Investment may transfer the Lockup Securities and the Concurrent Shares without
the prior written consent of the Representatives provided that (1) the
Representatives receive a signed lockup agreement for the balance of the lockup
period from each donee or trustee, as the case may be, (2) any such transfer
shall not involve a disposition for value, (3) such transfers are not required
to be reported in any public report or filing with the Securities and Exchange
Commission, or otherwise and (4) SPT Investment does not otherwise voluntarily
effect any public filing or report regarding such transfers:
(i) as a bona fide gift or gifts; or
(ii) to any trust for the direct or indirect benefit of the undersigned or the
immediate family of the undersigned (for purposes of this lockup agreement,
“immediate family” shall mean any relationship by blood, marriage or adoption,
not more remote than first cousin.
Notwithstanding the foregoing, if:
(1) during the last 17 days of the 365-day lockup period, the Company issues an
earnings release or material news or a material event relating to the Company
occurs; or
(2) prior to the expiration of the 365-day lockup period, the Company announces
that it will release earnings results during the 16-day period beginning on the
last day of the 365-day lockup period,
the restrictions imposed by this lockup agreement shall continue to apply until
the expiration of the 18-day period beginning on the date of the release of the
earnings results or the occurrence of the material news or material event, as
applicable, unless the Representatives waive, in writing, such extension.
SPT Investment hereby acknowledges and agrees that written notice of any
extension of the 365-day lockup period pursuant to the previous paragraph will
be delivered by the Representatives to the Company (in accordance with
Section 13 of the Purchase Agreement) and that any such notice properly
delivered will be deemed to have been given to, and received by SPT Investment.
SPT Investment further agrees that, prior to engaging in any transaction or
taking any other action that is subject to the terms of this lockup agreement
during the period from the date of this lockup agreement to and including the
34th day following the expiration of the initial 365-day lockup period, it will
give notice thereof to the Company and will not consummate such transaction or
take any such action unless it has received written confirmation from the
Company that the 365-day lockup period (as may have been extended pursuant to
the previous paragraph) has expired.
SPT Investment also agrees and consents to the entry of stop transfer
instructions with the Company’s transfer agent and registrar against the
transfer of the Lockup Securities and the Concurrent Shares except in compliance
with the foregoing restrictions.

            Very truly yours,

SPT INVESTMENT, LLC
      By:           Name:           Title:        

 

E-2